              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                          Main Document
                                                                        Pg 1 of 103




 Fill in this information to identify the case:

 Debtor name         SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-10845
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 24, 2020                          X /s/ Todd Walter
                                                                       Signature of individual signing on behalf of debtor

                                                                       Todd Walter
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               20-10845-scc                         Doc 5               Filed 03/24/20 Entered 03/24/20 23:06:55                                                                   Main Document
                                                                                     Pg 2 of 103
 Fill in this information to identify the case:

 Debtor name            SAS OneSource, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-10845
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $        3,394,155.34

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        3,394,155.34


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $           832,264.62


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        4,902,989.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $          5,735,254.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                     Main Document
                                                                        Pg 3 of 103
 Fill in this information to identify the case:

 Debtor name         SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-10845
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.         Cash on hand                                                                                                                       $77,088.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   Wells Fargo Bank, N.A.                                   Operating Account            6174                                    $6,005.11




            3.2.   Wells Fargo Bank, N.A.                                   Operating Account            1312                                           $0.00




            3.3.   Wells Fargo Bank, N.A.                                   Depository Account           6208                                           $0.00




            3.4.   Wells Fargo Bank, N.A.                                   Depository Account           6216                                           $0.00




            3.5.   Wells Fargo Bank, N.A.                                   Checking                     3645                                           $0.00




            3.6.   Wells Fargo Bank, N.A.                                   Checking                     3637                                           $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                 Main Document
                                                                        Pg 4 of 103
 Debtor            SAS OneSource, Inc.                                                       Case number (If known) 20-10845
                   Name


                                                                            Collateral Account
            3.7.     Wells Fargo Bank, N.A.                                 (Inactive)                       9476                            $0.00




            3.8.     Wells Fargo Bank, N.A.                                 Collateral Account               9773                            $0.00



                                                                            Collateral Account
            3.9.     Wells Fargo Bank, N.A.                                 (Inactive)                       4149                            $0.00



            3.10                                                            Collateral Account
            .    Webster Bank                                               (Inactive)                       3946                            $0.00



            3.11
            .    Wells Fargo Bank, N.A.                                     Collateral Account               1609                            $0.00



 4.         Other cash equivalents (Identify all)
                     Restricted Certificate of Deposit with Wells Fargo Bank, N.A. as collateral for a letter of
            4.1.     credit issued to Sator Realty, Inc.                                                                            $511,017.48


                     Cash with Webster Bank as collateral for a letter of credit issued to cover a tail period
                     of liability in connection with transition from a self-insured workers compensation
            4.2.     program to a fully-insured program.                                                                           $525,529.45



                     Cash deposit with Wells Fargo to collateralize an import bond, allowing import of
            4.3.     overseas inventory.                                                                                             $50,016.30




 5.         Total of Part 1.                                                                                                   $1,169,656.34
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Various Utility Deposits                                                                                          $3,913.00




            7.2.     Cash to Fund ATM                                                                                                  $3,760.00




            7.3.     Worker's Comp Deposit                                                                                           $60,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                           Main Document
                                                                        Pg 5 of 103
 Debtor            SAS OneSource, Inc.                                                             Case number (If known) 20-10845
                   Name




            7.4.    Gen. Liability Ins. Administrator                                                                                      $10,000.00




            7.5.    Misc. Deposits                                                                                                           $1,387.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.    Prepaid Liability Insurance                                                                                           $137,748.00




            8.2.    Prepaid Worker's Comp.                                                                                               $143,303.00




            8.3.    Prepaid Alliant Commissions                                                                                            $12,154.00




            8.4.    Prepaid Rent                                                                                                         $520,368.00




            8.5.    Prepaid CAM and Real Estate Tax                                                                                        $99,118.00


                    Misc. Prepayments (Books and records reflect additional $101,582 and $241,445
                    prepayments, however these additional amounts are purely the results of a GAAP
            8.6.    accounting calculation, and do not reflect actual prepayments made.)                                                 $225,308.00




 9.         Total of Part 2.                                                                                                         $1,217,059.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,081,937.00        -                        119,083.00 = ....               $962,854.00
                                              face amount                            doubtful or uncollectible accounts




            11b. Over 90 days old:                                   26,227.00   -                          4,210.00 =....                 $22,017.00
                                              face amount                            doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                          Main Document
                                                                        Pg 6 of 103
 Debtor         SAS OneSource, Inc.                                                              Case number (If known) 20-10845
                Name


 12.       Total of Part 3.                                                                                                             $984,871.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No. Go to Part 5.
     Yes Fill in the information below.
                                                                                                         Valuation method used     Current value of
                                                                                                         for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     OneSource Service, Inc.                                            100          %                                         Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                     $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of       Valuation method used     Current value of
                                                      physical inventory         debtor's interest       for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Inventory/supplies.                                                          $2,253,373.21                                          Unknown



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                  Main Document
                                                                        Pg 7 of 103
 Debtor         SAS OneSource, Inc.                                                           Case number (If known) 20-10845
                Name


            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Miscellaneous office furniture (spa furniture,
           massage tables, hair stations, pedicure
           thrones, relaxation room furniture, microderm
           abrasion machines, oxygen machines, etc.)                               $1,362,326.00                                            Unknown



 40.       Office fixtures
           Leasehold improvements (walls, plumbing
           fixtures, carpeting, signage, etc.)                                     $7,710,731.00                                            Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Miscellaneous office equipment (routers, PCs,
           printers, POS sytems, WiFi equipment, etc.)                               $174,605.00                                            Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Miscellaneous artwork                                              $151,730.00                                             Unknown



 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:    Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                  Main Document
                                                                        Pg 8 of 103
 Debtor         SAS OneSource, Inc.                                                           Case number (If known) 20-10845
                Name


     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Capital Lease for Nimble Server (C1K-2P-42T-D
           CS1000 Base Array) located in Phoeniz, AZ.                                 $22,569.00                                           $22,569.00




 51.       Total of Part 8.                                                                                                             $22,569.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 135 W. 20th Street,
                     Suite 201
                     New York, NY 10011                   lease                        Unknown                                               Unknown


           55.2.     300 Main Street
                     Suite 800
                     Stamford, CT 06901                   lease                        Unknown                                               Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                    Main Document
                                                                        Pg 9 of 103
 Debtor         SAS OneSource, Inc.                                                           Case number (If known) 20-10845
                Name

            55.3.    222 South Mill
                     Avenue
                     Suite 201
                     Tempe, AZ 85281                      lease                        Unknown                                              Unknown


            55.4.
                     2820 Galvin Dr.
                     Elgin, IL 60124                      lease                        Unknown                                              Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark - SASOS (Serial/Reg. No. 88657846)                               Unknown                                              Unknown



 61.        Internet domain names and websites
            www.myndspa.com                                                            Unknown                                              Unknown


            careersbymynd.com                                                          Unknown                                              Unknown


            getworkchic.com                                                            Unknown                                              Unknown


            getworkchic.net                                                            Unknown                                              Unknown


            guestsurvey.co                                                             Unknown                                              Unknown


            guestsurvey.net                                                            Unknown                                              Unknown


            haveitall.club                                                             Unknown                                              Unknown


            mindsalonandspa.com                                                        Unknown                                              Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                 Main Document
                                                                       Pg 10 of 103
 Debtor         SAS OneSource, Inc.                                                          Case number (If known) 20-10845
                Name

           mindspaandsalon.com                                                         Unknown                                      Unknown


           mindspas.net                                                                Unknown                                      Unknown


           mindspasalon.com                                                            Unknown                                      Unknown


           mymyndspa.com                                                               Unknown                                      Unknown


           mymyndspa.net                                                               Unknown                                      Unknown


           myndcareers.com                                                             Unknown                                      Unknown


           myndmoment.com                                                              Unknown                                      Unknown


           myndsalon.com                                                               Unknown                                      Unknown


           myndsalonandspa.com                                                         Unknown                                      Unknown


           myndsalonandspa.net                                                         Unknown                                      Unknown


           myndspa.net                                                                 Unknown                                      Unknown


           myndspaandsalon.com                                                         Unknown                                      Unknown


           myndspaandsalon.net                                                         Unknown                                      Unknown


           myndspas.com                                                                Unknown                                      Unknown


           myndspas.net                                                                Unknown                                      Unknown


           myndspasalon.com                                                            Unknown                                      Unknown


           myrdportal.com                                                              Unknown                                      Unknown


           partybeautiful.com                                                          Unknown                                      Unknown


           partybeautiful.net                                                          Unknown                                      Unknown


           salonandspas.com                                                            Unknown                                      Unknown


           salonmynd.com                                                               Unknown                                      Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                   Main Document
                                                                       Pg 11 of 103
 Debtor         SAS OneSource, Inc.                                                          Case number (If known) 20-10845
                Name

            salonmynd.net                                                              Unknown                                             Unknown


            sasonesource.com                                                           Unknown                                             Unknown


            sasos.com                                                                  Unknown                                             Unknown


            spaandsalonmynd.com                                                        Unknown                                             Unknown


            spaandsalonmynd.net                                                        Unknown                                             Unknown


            spamynd.com                                                                Unknown                                             Unknown


            spamynd.net                                                                Unknown                                             Unknown


            spanextdoor.com                                                            Unknown                                             Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                              Unknown                                             Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                 Main Document
                                                                       Pg 12 of 103
 Debtor         SAS OneSource, Inc.                                                          Case number (If known) 20-10845
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           Prior year NOL may be available                                                     Tax year 2019                        Unknown



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               20-10845-scc                    Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                           Main Document
                                                                           Pg 13 of 103
 Debtor          SAS OneSource, Inc.                                                                                 Case number (If known) 20-10845
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,169,656.34

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,217,059.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $984,871.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $22,569.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,394,155.34            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,394,155.34




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              20-10845-scc                   Doc 5         Filed 03/24/20 Entered 03/24/20 23:06:55                              Main Document
                                                                       Pg 14 of 103
 Fill in this information to identify the case:

 Debtor name          SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-10845
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.

 2.1
        GreatAmerica Financial
        Service                                       Describe debtor's property that is subject to a lien                  $10,000.00               $22,569.00
        Creditor's Name                               Capital Lease for Nimble Server
                                                      (C1K-2P-42T-D CS1000 Base Array) located in
        625 First Street SE                           Phoeniz, AZ.
        Cedar Rapids, IA 52401
        Creditor's mailing address                    Describe the lien
                                                      Capital Lease
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        10/18/17                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9850
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Rosenthal & Rosenthal,
 2.2                                                                                                                      $822,264.62            $3,394,155.34
        Inc.                                          Describe debtor's property that is subject to a lien
        Creditor's Name                               All assets
        1370 Broadway
        New York, NY 10018
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
        rmiller@rosenthal.com                          No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/14/2019                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        SASO
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                              Main Document
                                                                       Pg 15 of 103
 Debtor       SAS OneSource, Inc.                                                               Case number (if known)         20-10845
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $832,264.62

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 16 of 103
 Fill in this information to identify the case:

 Debtor name         SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          20-10845
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $147.54
           1000BULBS.COM                                                      Contingent
           2140 MERRITT DRIVE                                                 Unliquidated
           GARLAND, TX 75041                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $40,566.00
           3C COMPLETE COMMERCIAL CLEANING                                    Contingent
           LLC                                                                Unliquidated
           PO Box 1636                                                        Disputed
           ANNANDALE, VA 22003
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $75,763.05
           4676 WESTCHESTER MALL, LLC                                         Contingent
           PO Box 643095                                                      Unliquidated
           PITTSBURGH, PA 15264-3095                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $29,317.54
           ACCURATE PRINTING INC                                              Contingent
           4749 W 136TH ST                                                    Unliquidated
           CRESTWOOD, IL 60445                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         51802                                               Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 17 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,678.95
          ACE ENDICO                                                          Contingent
          80 INTERNATIONAL BLVD                                               Unliquidated
          BREWSTER, NY 10509                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $699.95
          ACTION ENVIRONMENTAL SERVICES                                       Contingent
          PO Box 554744                                                       Unliquidated
          DETROIT, MI 48255-4744                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $174,352.73
          AD ART, INC.                                                        Contingent
          150 EXECUTIVE PARK BLVD, STE 2100                                   Unliquidated
          SAN FRANCISCO, CA 94134                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,700.00
          ADAM WOJCIECH DUDEK                                                 Contingent
          1671 BENSON AVE, APT 4                                              Unliquidated
          BROOKLYN, NY 11214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $494.09
          ALBERTSONS / SAFEWAY                                                Contingent
          33014 COLLECTIONS CENTER DRIVE                                      Unliquidated
          CHICAGO, IL 60693-0330                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1.00
          ALERTRA, INC.                                                       Contingent
          PO Box 73                                                           Unliquidated
          STILLWATER, OK 74076-0073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,057.84
          ALL CULTURES INC.                                                   Contingent
          159 EAST 2ND STREET                                                 Unliquidated
          HUNTINGTON STATION, NY 11746                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 18 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $105.56
          ALLIANCE PAPER & FOOD SERVICE EQUIP                                 Contingent
          11058 W. ADDISON STREET                                             Unliquidated
          FRANKLIN PARK, IL 60131                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,583.33
          ALLIANT INSURANCE SERVICES                                          Contingent
          PO Box 840919                                                       Unliquidated
          PASADENA, CA 91109-8377                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $195.64
          ALLTEK SYSTEMS INC                                                  Contingent
          177 W. WESTFIELD AVE                                                Unliquidated
          ROSELLE PARK, NJ 07204                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $501.60
          AMAZING NAIL CONCEPTS                                               Contingent
          11101 S CROWN WAY STE 7                                             Unliquidated
          WELLINGTON, FL 33414-8792                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,670.27
          AMAZING PEST CONTROL                                                Contingent
          105 MAIN STREET, 3RD FLOOR                                          Unliquidated
          HACKENSACK, NJ 07601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,260.00
          AMAZING SHINE NAILS, INC                                            Contingent
          13163 FLORES ST                                                     Unliquidated
          SANTA FE SPRINGS, CA 90670                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $657.43
          AMAZON.COM                                                          Contingent
          Customer Service PO Box 81226                                       Unliquidated
          Seattle, WA 98108-1226                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 19 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,395.00
          AMBER PRODUCTS                                                      Contingent
          549 ROUTE 30                                                        Unliquidated
          IMPERIAL, PA 15126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $317,880.32
          AMERICAN EXPRESS                                                    Contingent
          Box 0001                                                            Unliquidated
          LOS ANGELES, CA 90096-8000                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,273.89
          AMERICAN INTERNATIONAL IND.                                         Contingent
          2220 GASPER AVE                                                     Unliquidated
          LOS ANGELES, CA 90040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,774.79
          AMX COOLING & HEATING LLC                                           Contingent
          101 CASTLETON STREET                                                Unliquidated
          PLEASANTVILLE, NY 10570                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $820.00
          APPEARUS PRODUCTS CORP                                              Contingent
          15046 NELSON AVE SUITE 21                                           Unliquidated
          CITY OF INDUSTRY, CA 91744                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $38,977.00
          APPLEXUS TECHNOLOGIES LLC                                           Contingent
          33507 9TH AVE SOUTH BLDG D                                          Unliquidated
          FEDERAL WAY, WA 98003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,000.00
          ARAMARK REFRESHMENT SERVICES                                        Contingent
          PO Box 415758                                                       Unliquidated
          BOSTON, MA 02241-5758                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 20 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,023.10
          ARKADIN, INC.                                                       Contingent
          PO Box 347261                                                       Unliquidated
          PITTSBURGH, PA 15251-4261                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $65,507.40
          AROMATHERAPY ASSOCIATES INC                                         Contingent
          4900 PRESTON ROAD, SUITE 108                                        Unliquidated
          FRISCO, TX 75034-8744                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,485.60
          ASEPTIC CONTROL PRODUCTS INC                                        Contingent
          1225 CARNEGIE ST UNIT 104                                           Unliquidated
          ROLLING MEADOWS, IL 60008                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $379.60
          ASSOCIATED INTEGRATED                                               Contingent
          7954 SOLUTION CENTER                                                Unliquidated
          CHICAGO, IL 60677-7009                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,188.03
          AT&T                                                                Contingent
          PO Box 13146                                                        Unliquidated
          NEWARK, NJ 07101-5646                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,204.56
          ATHENA COSMETICS                                                    Contingent
          1838 EASTMAN AVENUE, STE. 200                                       Unliquidated
          VENTURA, CA 93003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $140.39
          ATMOS ENERGY                                                        Contingent
          PO BOX 740353                                                       Unliquidated
          CINCINNATI, OH 45274-0353                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 21 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,202.50
          B. VON PARIS & SONS, INC                                            Contingent
          8691 LARKIN ROAD                                                    Unliquidated
          SAVAGE, MD 20763-9722                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $171,805.93
          BABOR COSMETICS                                                     Contingent
          430 S CONGRESS AVE SUITE 2                                          Unliquidated
          DELRAY BEACH, FL 33445                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,064.03
          BACARELLA TRANSPORTATION SERVICES                                   Contingent
          375 BRIDGEPORT AVE                                                  Unliquidated
          SHELTON, CT 06484                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $48.37
          BAKER'S CRUST INC                                                   Contingent
          549 S. BIRDNECK ROAD SUITE 101                                      Unliquidated
          VIRGINIA BEACH, VA 23451                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,000.00
          BBC HOLDINGS, LLC                                                   Contingent
          7373 BEVERLY BLVD                                                   Unliquidated
          LOS ANGELES, CA 90036                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,449.85
          BEAUTY HAIR TRADING INC.                                            Contingent
          20380 GRAMERCY PLACE                                                Unliquidated
          TORRANCE, CA 90501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,707.30
          BENESTAR CORP                                                       Contingent
          2001 WEST MAIN ST SUITE 275                                         Unliquidated
          STAMFORD, CT 06902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 22 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $217.75
          BEST LOCAL WINDOW CLEANING                                          Contingent
          PO Box 2752                                                         Unliquidated
          NY, NY 10163                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $45,098.72
          BILTMORE FASHION PARK                                               Contingent
          PO Box 31001-2178                                                   Unliquidated
          PASADENA, CA 91110-2178                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,039.00
          BIRCKHEAD ELECTRIC, INC.                                            Contingent
          3506 MALEC LANE                                                     Unliquidated
          BOWIE, MD 20715-2912                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $119,083.60
          BLUE CROSS BLUE SHIELD of Arizona                                   Contingent
          PO Box 81049                                                        Unliquidated
          Phoenix, AZ 85069                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $130.00
          BLUE RIVER DIGITAL                                                  Contingent
          1624 SANTA CLARA DRIVE                                              Unliquidated
          ROSEVILLE, CA 95661                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,125.40
          BOSS BEAUTY SUPPLY INC                                              Contingent
          1380 ADAMS ROAD                                                     Unliquidated
          BENSALEM, PA 19020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,999.80
          BRAY & SCARFF                                                       Contingent
          8486 D TYCO ROAD                                                    Unliquidated
          VIENNA, VA 22180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 23 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $426.00
          BRENDA J RIBBLE                                                     Contingent
          2911 16TH ST., W                                                    Unliquidated
          LEHIGH ACRES, FL 33971                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $216.42
          BROADVOICE                                                          Contingent
          9221 CORBIN AVE STE 155                                             Unliquidated
          NORTHRIDGE, CA 91324                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $293.28
          BROTHERS SECURITY, LLC                                              Contingent
          2211 ROUTE 112                                                      Unliquidated
          MEDFORD, NY 11763                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,109.07
          BTX Global Logistics                                                Contingent
          PO Box 853                                                          Unliquidated
          Shelton, CT 06484                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,400.00
          BUILDING & CONSTRUCTION PROS, INC.                                  Contingent
          2905 JERRIE LANE                                                    Unliquidated
          GLENVIEW, IL 60025                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $445.28
          C-PEC CORPORATION                                                   Contingent
          3120 W WELDON AVE                                                   Unliquidated
          PHOENIX, AZ 85017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,000.00
          CAESARS ENTERTAINMENT                                               Contingent
          PO Box 170010                                                       Unliquidated
          LAS VEGAS, NV 89114                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 24 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $217.50
          CAFFE UMBRIA                                                        Contingent
          8620 16TH AVE SOUTH                                                 Unliquidated
          SEATTLE, WA 98108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $942.89
          CAPITAL SUPPLY COMPANY                                              Contingent
          115 CASTLE ROAD                                                     Unliquidated
          SECAUCUS, NJ 07094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,850.00
          CAPTURE BY LUCY                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,192.50
          CARRIE L CARLISLE                                                   Contingent
          PO Box 496                                                          Unliquidated
          NY, NY 10276                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,450.00
          CBIZ MHM, LLC                                                       Contingent
          FILE 50034                                                          Unliquidated
          LOS ANGELES, CA 90074-0034                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,457.79
          CDW COMPUTER CENTERS INC                                            Contingent
          PO Box 75723                                                        Unliquidated
          CHICAGO, IL 60675-5723                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $195.53
          CENTRAL WINDOW CLEANING, INC.                                       Contingent
          124 FRONT STREET ROOM 201                                           Unliquidated
          MASSAPEQUA PARK, NY 11762                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 25 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10.83
          CENTURY LINK                                                        Contingent
          PO BOX 91155                                                        Unliquidated
          SEATTLE, WA 98111-9255                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,291.00
          CG BUILDERS, LLC                                                    Contingent
          4045A FEDERAL HILL RD                                               Unliquidated
          JARRETTSVILE, MD 21084                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $460.00
          CHICAGO BACKFLOW INC.                                               Contingent
          12607 S. LARAMIE AVE                                                Unliquidated
          ALSIP, IL 60803                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $756.00
          CINEMA SECRETS, INC.                                                Contingent
          4404 W. RIVERSIDE DRIVE                                             Unliquidated
          BURBANK, CA 91505                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17.00
          CITY OF PHOENIX, AZ                                                 Contingent
          ALARM PERMIT SUB. APPLICA                                           Unliquidated
          PHOENIX, AZ 85072-2681                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $220.00
          CLASSPASS INC                                                       Contingent
          275 7TH AVE, 11TH FLR                                               Unliquidated
          NEW YORK, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $903.40
          COFFEE DISTRIBUTING CORPORATION                                     Contingent
          200 BROADWAY                                                        Unliquidated
          GARDEN CITY PARK, NY 11040                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 26 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1.00
          COFFEE KING INC.                                                    Contingent
          316 FLOYD BLVD                                                      Unliquidated
          SIOUX CITY, IA 51102                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,256.17
          COMCAST                                                             Contingent
          PO Box 3001                                                         Unliquidated
          SOUTHEASTERN, PA 19398-3001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,420.00
          COMMERCIAL EXPRESS HVAC INC.                                        Contingent
          3656 CENTERVIEW DRIVE SUITE12                                       Unliquidated
          HERNDON, VA 20151                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,025.00
          COMMERCIAL MAINTENANCE SYSTEMS                                      Contingent
          2314 DARBY COURT                                                    Unliquidated
          BEL AIR, MD 21015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,382.75
          COMMISSIONER OF REVENUE SERVIC                                      Contingent
          STATE OF CONNECTICUT                                                Unliquidated
          HARTFORD, CT 06102-5088                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $26,351.68
          CORNERSTONE ONDEMAND INC                                            Contingent
          1601 CLOVERFIELD BLVD STE 620 SOUTH                                 Unliquidated
          SANTA MONICA, CA 90404                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,000.93
          CORPORATE COFFEE SYSTEMS                                            Contingent
          745 SUMMA AVENUE                                                    Unliquidated
          WESTBURY, NY 11590                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 27 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,539.43
          COSMOPROF                                                           Contingent
          3001 COLORADO BLVD                                                  Unliquidated
          DENTON, TX 76208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,082.81
          COUNTY OF FAIRFAX                                                   Contingent
          4100 CHAIN BRIDGE RD                                                Unliquidated
          FAIRFAX, VA 22030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,062.45
          COUNTY OF HENRICO, VIRGINIA                                         Contingent
          PO Box 90775                                                        Unliquidated
          HENRICO, VA 23273-0775                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $35,939.07
          COUSINS PROPERTIES LP                                               Contingent
          PO Box 679408                                                       Unliquidated
          DALLAS, TX 75267-9408                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,637.85
          COVERALL OF SOUTHERN NEW ENGLAND                                    Contingent
          33 COLLEGE HILL ROAD #5E                                            Unliquidated
          WARWICK, RI 02886                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $217.27
          COX COMMUNICATIONS                                                  Contingent
          PO Box 39                                                           Unliquidated
          NEWARK, NJ 07101-0039                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $162.50
          CRAZY JIM'S                                                         Contingent
                                                                              Unliquidated
          TEMPE, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 28 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $122.30
          CULLIGAN/OASIS WATER                                                Contingent
          PO Box 77043                                                        Unliquidated
          MINNEAPOLIS, MN 55480-7743                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $111,009.95
          DATA SQUARE LLC                                                     Contingent
          396 DANBURY ROAD                                                    Unliquidated
          WILTON, CT 06897                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,465.00
          DELAWARE SECRETARY OF STATE                                         Contingent
          DIVISION OF CORPORATIONS                                            Unliquidated
          BALTIMORE, MD 21274-4072                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,457.00
          DELILAH COSMETICS LTD                                               Contingent
          49A WEST STREET                                                     Unliquidated
          MARLOW - BUCKINGHAMSHIRE, 0 SL7 2LS                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $75,373.00
          DESIGN PACKAGING INC                                                Contingent
          7880 EAST MCCLAIN DRIVE                                             Unliquidated
          SCOTTSDALE, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,360.23
          DIAMOND AMERICAS LLC                                                Contingent
          123 WEED AVE                                                        Unliquidated
          STAMFORD, CT 06902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,479.51
          DIRECT MACHINERY SALES CORP                                         Contingent
          50 COMMERCE PLACE                                                   Unliquidated
          HICKSVILLE, NY 11801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 29 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49.02
          DISCOUNT PLUMBING OUTLET                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $398.17
          DISH NETWORK                                                        Contingent
          DEPT 0063                                                           Unliquidated
          PALATINE, IL 60055-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,289.57
          DOCS MECHANICAL PIPING & HEATING                                    Contingent
          118 MOORE AVENUE                                                    Unliquidated
          OCEANSIDE, NY 11572                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,695.22
          DOCUMENT TECHNOLOGIES OF AZ                                         Contingent
          PO Box 660831                                                       Unliquidated
          DALLAS, TX 75266-0831                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,304.89
          DOCUSIGN, INC                                                       Contingent
          221 MAIN STREET, SUITE 1000                                         Unliquidated
          SAN FRANCISCO, CA 94105                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,663.52
          DOMINION VIRGINIA POWER                                             Contingent
          PO Box 26543                                                        Unliquidated
          RICHMOND, VA 23290-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,341.36
          DOWNTOWN TEMPE AUTHORITY INC                                        Contingent
          310 S. MILL AVE SUITE A201                                          Unliquidated
          TEMPE, AZ 85281                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 30 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $58,056.40
          DR. DENNIS GROSS SKINCARE, LLC                                      Contingent
          12 E 46TH ST # 302                                                  Unliquidated
          NEW YORK, NY 10017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $200.00
          DRYER VENTS UNLIMITED, INC.                                         Contingent
          9921 SW 7TH ST                                                      Unliquidated
          PEMBROKE PINES, FL 33025                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $930.56
          DURABLE PACKAGING                                                   Contingent
          750 NORTHGATE PARKWAY                                               Unliquidated
          WHEELING, IL 60090                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $30,563.60
          EARTHLITE LLC DBA TARA SPA THERAPY,                                 Contingent
          PO Box 6457                                                         Unliquidated
          CAROL STREAM, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,470.00
          EAST COAST ELECTRIC INC                                             Contingent
          37 MAIN STREET                                                      Unliquidated
          REISTERSTOWN, MD 21136                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25.35
          ECLIPSE SECURITY                                                    Contingent
          3702 E. ROESER ROAD SUITE 85040                                     Unliquidated
          PHOENIX, AZ 85040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,705.91
          ECOLAB                                                              Contingent
          PO Box 100512                                                       Unliquidated
          PASADENA, CA 91189-0512                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 31 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,460.00
          EDCO COMMERCIAL GAS SERVICE                                         Contingent
          1640 TRAPPE CHURCH RD                                               Unliquidated
          DARLINGTON, MD 21034                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $403.00
          ELECTRICAL & LIGHTING SOLUTIONS INC                                 Contingent
          2556 GAYTON CENTRE DRIVE                                            Unliquidated
          HENRICO, VA 23238                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $48,515.42
          ELITE CARD PAYMENT CENTER                                           Contingent
          PO Box 77066                                                        Unliquidated
          MINNEAPOLIS, MN 55480-7766                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $445,180.57
          ELIZABETH ARDEN COMPANY ct                                          Contingent
          200 FIRST STAMFORD PLACE                                            Unliquidated
          STAMFORD, CT 06902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,560.27
          EMPIRE BEAUTY SUPPLY                                                Contingent
          90 DAYTON AVENUE                                                    Unliquidated
          PASSAIC, NJ 07055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $820.00
          EQUIPMENT INTERNATIONAL LTD                                         Contingent
          8778 FERRIS AVE                                                     Unliquidated
          MORTON GROVE, IL 60053                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,768.27
          ERY RETAIL PODIUM LLC                                               Contingent
          PO Box 782608                                                       Unliquidated
          PHILADELPHIA, PA 19178-2608                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 32 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $664.00
          EUROPEAN SPA SOURCE                                                 Contingent
          1783 KINGLER COURT                                                  Unliquidated
          COSTA MESA, CA 92626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $600.00
          EVERYDAY SOUND                                                      Contingent
          1709 STEPHEN ST                                                     Unliquidated
          RIDGEWOOD, NY 11385                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,208.00
          EXECUTIVE PARKING                                                   Contingent
          PO Box 740421                                                       Unliquidated
          REGO PARK, NY 11374                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $245.00
          EXTRA SPACE STORAGE OF                                              Contingent
          6501 W. PLANO PARKWAY                                               Unliquidated
          PLANO, TX 75093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $48,325.92
          F.L. YOUNG LLC                                                      Contingent
          242 E. 137th STREET                                                 Unliquidated
          BRONX, NY 10451                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $34,125.04
          FAIRFAX CORNER RETAIL LC                                            Contingent
          PO Box 601305                                                       Unliquidated
          CHARLOTTE, NC 28260-1305                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,177.56
          FAIRFAX SQUARE LLC                                                  Contingent
          PO Box 644616                                                       Unliquidated
          PITTSBURGH, PA 15264-4616                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 33 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $29,223.51
          FEDERAL REALTY INVESTMENT TRUST                                     Contingent
          PO Box 8500-9320                                                    Unliquidated
          PHILADELPHIA, PA 19178-9320                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,896.50
          FENNEMORE CRAIG, P.C.                                               Contingent
          2394 EAST CAMELBACK ROAD                                            Unliquidated
          PHOENIX, AZ 85016-3429                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $326.00
          FIG & OLIVE FIFTH AVE, LLC                                          Contingent
          10 EAST 52ND ST                                                     Unliquidated
          NEW YORK, NY 10022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $150.00
          FIRETROL PROTECTION SYSTEMS, INC.                                   Contingent
          8240 S. KYRENE ROAD SUITE 109                                       Unliquidated
          TEMPE, AZ 85284                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $286.76
          FIRSTLEASE, INC.                                                    Contingent
          1 WALNUT GROVE, SUITE 300                                           Unliquidated
          HORSHAM, PA 19044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $115.00
          FISH WINDOW CLEANING                                                Contingent
          466 CENTRAL AVENUE SUITE 8                                          Unliquidated
          NORTHFIELD, IL 60093                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $50.00
          FOX VALLEY FIRE & SAFETY                                            Contingent
          2730 PINNACLE DRIVE                                                 Unliquidated
          ELGIN, IL 60124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 34 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $246.48
          FRANK PETRO                                                         Contingent
          614 PARK PLACE                                                      Unliquidated
          GALLOWAY, NJ 08205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $103.74
          FRC BALANCE LLC                                                     Contingent
          4455 EAST CAMELBACK ROAD SUIT A115                                  Unliquidated
          PHOENIX, AZ 85018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $312.43
          FRESH DIRECT                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,008.50
          FROSS ZELNICK LEHRMAN & ZISSU, PC                                   Contingent
          151 W. 42ND ST., 17TH FLOOR                                         Unliquidated
          NY, NY 10036                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,199.04
          GARDAWORLD                                                          Contingent
          3209 MOMENTUM PLACE                                                 Unliquidated
          CHICAGO, IL 60689-5332                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $815.00
          GARDEN CITY CHAMBER OF COMMERCE                                     Contingent
          230 SEVENTH STREET                                                  Unliquidated
          GARDEN CITY, NY 11530                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $195.60
          GEISS, DESTIN, & DUNN, INC.                                         Contingent
          PO BOX 102938                                                       Unliquidated
          ATLANTA, GA 30368-2938                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 35 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,422.67
          GENESIS GROUP INC.                                                  Contingent
          811 THORNDALE AVE                                                   Unliquidated
          BENSENVILLE, IL 60106                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,000.00
          GLASSDOOR, INC                                                      Contingent
          100 SHORELINE HIGHWAY                                               Unliquidated
          MILL VALLEY, CA 94941                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,770.52
          GRANITE TELECOMMUNICATIONS                                          Contingent
          PO Box 983119                                                       Unliquidated
          BOSTON, MA 02298-3119                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $293,340.08
          GRAVITY MEDIA LLC                                                   Contingent
          114 WEST 26TH STREET, 8TH FLOOR                                     Unliquidated
          NEW YORK, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,767.45
          GREATAMERICA FINANCIAL SVCS                                         Contingent
          PO Box 660831                                                       Unliquidated
          DALLAS, TX 75266-0831                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $972.20
          GROOT INDUSTRIES                                                    Contingent
          PO Box 92317                                                        Unliquidated
          ELK GROVE VILLAGE, IL 60009-2317                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $84,693.50
          GROSVENOR URBAN RETAIL LP                                           Contingent
          PO Box 823523                                                       Unliquidated
          PHILADELPHIA, PA 19182-3523                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 36 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $539.30
          GUARDIAN SERVICE INDUSTRIES, INC.                                   Contingent
          88005 EXPEDITE WAT                                                  Unliquidated
          CHICGO, IL 60695-0005                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,525.18
          HEALTHY HAIR, INC.                                                  Contingent
          404 N CEDROS AVE                                                    Unliquidated
          SOLANA BEACH, CA 92075                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,277.79
          HOTEL AT UMCP LLC                                                   Contingent
          1950 OLD GALLOWS ROAD SUITE 600                                     Unliquidated
          VIENNA, VA 22182                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $235.50
          HR DIRECT                                                           Contingent
          100 ENTERPRISE PLACE                                                Unliquidated
          DOVER, DE 19904                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $324.11
          HYDROX LABORATORIES                                                 Contingent
          PO Box 264                                                          Unliquidated
          BEDFORD PARK, IL 60499                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $665.00
          HYPER CLEAN DUCT CLEANING                                           Contingent
          2944 OAKLAKE BLVD                                                   Unliquidated
          MIDLOTHIAN, VA 23112                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,490.53
          ILLUMINATION INTERNATIONAL                                          Contingent
          15855 N GREENWAY-HAYDEN LOOP STE 19                                 Unliquidated
          SCOTTSDALE, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 37 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,200.00
          INTERNATIONAL CLEANING SERVICES,INC                                 Contingent
          2415 COMSTOCK COURT                                                 Unliquidated
          NAPERVILLE, IL 60564                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $324.00
          IOWA BEAUTY & BARBER SUPPLY INC.                                    Contingent
          3961 106TH STREET                                                   Unliquidated
          DES MOINES, IA 50322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $625.69
          IRON MOUNTAIN OFF SITE                                              Contingent
          DATA PROTE                                                          Unliquidated
          PASADENA, CA 91189-1002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $271.99
          ISADORA CAFE                                                        Contingent
          16 EAST 52ND STREET                                                 Unliquidated
          NEW YORK, NY 10022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Jayme Owens                                                         Contingent
          Kurkowski Law, Daniel M. Kurko                                      Unliquidated
          1252 Rt. 109 South                                                  Disputed
          Cape May, NJ 08204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,263.61
          JDP MECHANICAL, INC.                                                Contingent
          24-39 44TH STREET                                                   Unliquidated
          ASTORIA, NY 11103-2055                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $126,691.51
          JOHN HANCOCK RETIREMENT PLAN                                        Contingent
          SERVIC                                                              Unliquidated
          690 CANTON STREET                                                   Disputed
          WESTWOOD, MA 02090
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 38 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,085.45
          JOHNSON CONTROLS SECURITY                                           Contingent
          SOLUTIONS LLC                                                       Unliquidated
          10405 CROSSPOINT BOULEVARD                                          Disputed
          INDIANAPOLIS, IN 46256
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100.38
          JP McHALE PEST MANAGEMENT, INC                                      Contingent
          PO Box 98                                                           Unliquidated
          MONTROSE, NY 10548                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,505.42
          KARL BOONE JR INC                                                   Contingent
          15818 LAUGHLIN LANE                                                 Unliquidated
          SILVER SPRINGS, MD 20906                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,841.16
          KENTLANDS LOT I LLC                                                 Contingent
          PO Box 38042                                                        Unliquidated
          BALTIMORE, MD 21264-4288                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,606.00
          KERATIN HOLDINGS LLC                                                Contingent
          6400 CONGRESS AVE SUITE 2000                                        Unliquidated
          BOCA RATON, FL 33487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $35,509.71
          KEYSTONE FLORIDA PROPERTY HOLDING                                   Contingent
          C                                                                   Unliquidated
          PO Box 71345                                                        Disputed
          CHICAGO, IL 60694-1345
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,541.81
          KIRBY LIMITED PARTNERSHIP                                           Contingent
          740 WAUKEGAN ROAD SUITE 300                                         Unliquidated
          DEERFIELD, IL 60015-4483                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 39 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $480.00
          KSSM, LLC                                                           Contingent
          1655 S. ENTERPRISE AVENUE B4                                        Unliquidated
          SPRINGFIELD, MO 65804                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,944.00
          KVG GROUP INC.                                                      Contingent
          1 WESTSIDE DRIVE UNIT #12                                           Unliquidated
          TORONTO, ON M9C 1B2                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $291.60
          LABELVALUE.COM                                                      Contingent
          5704 W SLIGH AVE                                                    Unliquidated
          TAMPA, FL 33634                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,148.54
          LAUNDRY EQUIPMENT SERVICES,INC                                      Contingent
          13015 SALEM AVENUE                                                  Unliquidated
          HAGERSTOWN, MD 21740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9.62
          LAVONNE MURDOCK                                                     Contingent
                                                                              Unliquidated
          STAMFORD, CT                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $439.33
          LIBERTY LIFE ASSURANCE COMPANY                                      Contingent
          PO Box 2658                                                         Unliquidated
          CAROL STREAM, IL 60132                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $243.87
          LIBERTY PEST CONTROL                                                Contingent
          8220 17TH AVE                                                       Unliquidated
          BROOKLYN, NY 11214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 40 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,075.00
          LISTRAK INC.                                                        Contingent
          100 WEST MILLPORT RD                                                Unliquidated
          LITITZ, PA 17543                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,244.15
          LITTLER MEDELSON P.C.                                               Contingent
          PO Box 207137                                                       Unliquidated
          DALLAS, TX 75320-7137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,553.39
          LIVING EARTH CRAFTS                                                 Contingent
          PO Box 6457                                                         Unliquidated
          CAROL STREAM, IL 60197-6457                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,099.00
          M & R RENOVATION, LLC                                               Contingent
          6315 E. LARKSPUR DRIVE                                              Unliquidated
          SCOTTSDALE, AZ 85254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $160.00
          MALI SHAYBANI                                                       Contingent
          7112 WESTERN AVE                                                    Unliquidated
          CHEVY CHASE, MD 20815                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,800.00
          MANHATTAN FINISH LLC                                                Contingent
          1671 BENSON AVE, APT 4                                              Unliquidated
          BROOKLYN, NY 11214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $270.00
          Marke Plumbing, Inc                                                 Contingent
          2720 E Michigan Blvd                                                Unliquidated
          Michigan City, IN 46360                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 41 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,924.94
          MARLIN LEASING CORP                                                 Contingent
          PO Box 13604                                                        Unliquidated
          PHILADELPHIA, PA 19101-3604                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,265.51
          MASPETH MECHANICAL INC                                              Contingent
          13007 26TH AVE., STE 20                                             Unliquidated
          FLUSHING, NY 11354-1141                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,765.22
          MATRIARCH SOLUTIONS LLC                                             Contingent
          12 NURSERY COURT                                                    Unliquidated
          GLASSBORO, NJ 08028                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,145.00
          MBODI INTERNATIONAL INC.                                            Contingent
          467 PARAMOUNT PLACE                                                 Unliquidated
          ELLIJAY, GA 30540                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,821.00
          MCDEVITT & SONS PLUMBING                                            Contingent
          1111 THOMPSON AVE                                                   Unliquidated
          SEVERN, MD 21144                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,038.47
          MEDLINE INDUSTRIES INC                                              Contingent
          PO Box 21558                                                        Unliquidated
          PASADENA, CA 91185-1558                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Michelle Hagley                                                     Contingent
          Borrelli & Associates, PLLC                                         Unliquidated
          910 Franklin Ave Ste 200                                            Disputed
          Garden City, NY 11530-2906
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 42 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17.42
          MICROSOFT                                                           Contingent
          PO Box 5549                                                         Unliquidated
          NEW YORK, NY                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,957.20
          MINDFLASH                                                           Contingent
          Applied Training Systems, Inc.                                      Unliquidated
          Dept. LA 24891                                                      Disputed
          Pasadena, CA 91185-4891
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,800.00
          MJ BRUNETTI, INC.                                                   Contingent
          PO Box 2148                                                         Unliquidated
          AQUEBOGUE, NY 11931                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $806.52
          MOOD MEDIA NA HOLDINGS CORP.                                        Contingent
          PO Box 602777                                                       Unliquidated
          CHARLOTTE, NC 28260-2777                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $418.79
          MYND SPA #1002 CHEVY CHASE                                          Contingent
          5225 WISCONSIN AVE NW                                               Unliquidated
          WASHINGTON, DC 20015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $477.28
          MYND SPA #1005 TYSON'S CORNER                                       Contingent
          8075 LEESBURG PIKE #110                                             Unliquidated
          VIENNA, VA 22182                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $448.32
          MYND SPA #1080 RESTON                                               Contingent
          11838 SPECTRUM CENTER DR.                                           Unliquidated
          RESTON, VA 20190                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 43 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100.18
          MYND SPA #1100 DEERFIELD                                            Contingent
          720 N. WAUKEGAN RD BLDG 3                                           Unliquidated
          DEERFIELD, IL 60015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $397.36
          MYND SPA #1140 PIKE & ROSE                                          Contingent
          943 ROSE AVE                                                        Unliquidated
          NORTH BETHESDA, MD 20852                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $75.86
          MYND SPA #1235 CHATWAL                                              Contingent
          130 W. 44TH STREET                                                  Unliquidated
          NEW YORK, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,330.00
          NASSAU COUNTY DEPARTMENT                                            Contingent
          200 COUNTY SEAT DR                                                  Unliquidated
          MINEOLA, NY 11501                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,327.38
          NATIONAL GRID                                                       Contingent
          PO BOX 11791                                                        Unliquidated
          NEWARK, NJ 07101-4791                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $834.90
          NATIONAL PAYMENT CORPROATION                                        Contingent
          3415 WEST CYPRESS ST                                                Unliquidated
          TAMPA, FL 33607                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,662.65
          NATIONWIDE CLEANERS                                                 Contingent
          105 MAIN ST                                                         Unliquidated
          HACKENSACK, NJ 07601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 44 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $325.00
          NATIONWIDE REFRIGERATION INC                                        Contingent
          11996 BALLSFORD ROAD                                                Unliquidated
          MANASSAS, VA 20109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $160.00
          NESPRESSO                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $573.88
          NEXGEN IV                                                           Contingent
          181 E HALSEY RD                                                     Unliquidated
          PARSIPPANY, NJ 07054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10.00
          NIEMAN MARCUS                                                       Contingent
          PO BOX 5235                                                         Unliquidated
          CAROL STREAM, IL 60197-5235                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $108.15
          Nitech Fire & Security Industries, Inc.                             Contingent
          109 Fairfield Way                                                   Unliquidated
          Bloomingdale, IL 60108                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,925.80
          NOEL ASMAR UNIFORMS INC                                             Contingent
          2630 CROYDON DRIVE SUITE 306                                        Unliquidated
          SURREY, BC V3S 6T3                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,780.00
          ONE SOURCE SERVICE                                                  Contingent
          15149 SPRINGDALE STREET                                             Unliquidated
          HUNTINGTON BEACH, CA 92649                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 45 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $302.30
          OPTIMUM                                                             Contingent
          PO Box 742698                                                       Unliquidated
          CINCINNATI, OH 45274-2698                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,226.50
          OPTUM BANK INC.                                                     Contingent
          2771 MOMENTUM PLACE                                                 Unliquidated
          CHICAGO, IL 60689-5327                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,639.39
          ORIGINITALIA SRL                                                    Contingent
          VIA GARDELLINA 9                                                    Unliquidated
          CALDOGNO 36030                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,208.73
          P-RYTON CORPORATION                                                 Contingent
          5-04 50TH AVENUE                                                    Unliquidated
          LONG ISLAND CITY, NY 11101                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $953.20
          PALMER PACKAGING INC                                                Contingent
          PO Box 335                                                          Unliquidated
          ADDISON, IL 60101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,075.00
          PANDEMEK, LLC                                                       Contingent
          400 MAIN STREET SUITE 310                                           Unliquidated
          STAMFORD, CT 06901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,240.43
          PATCHOLOGY/ IONTERA INC                                             Contingent
          83 MORSE STREET, 8A                                                 Unliquidated
          NORWOOD, MA 02062                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 46 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $965.00
          PAYROLL TAX MANAGEMENT                                              Contingent
          1932 E DEERE AVE STE 150                                            Unliquidated
          SANTA ANA, CA 92705                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,358.28
          PEPCO                                                               Contingent
          PO Box 13608                                                        Unliquidated
          PHILADELPHIA, PA 19101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $400.00
          PHOENIX NAP                                                         Contingent
          3402 E UNIVERSITY DRIVE                                             Unliquidated
          PHOENIX, AZ 85034                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $71,512.72
          PHYTOMER CORP                                                       Contingent
          952 E. WOODOAK                                                      Unliquidated
          MURRAY, UT 84117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,365.00
          PILOT AIR FREIGHT CORP.                                             Contingent
          PO Box 654058                                                       Unliquidated
          DALLAS, TX 75265-4058                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,175.00
          PRECISION ANALYTICAL INC                                            Contingent
          2161 WHITESVILLE ROAD                                               Unliquidated
          TOMS RIVER, NJ 08755                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,978.33
          PRINCE GEORGE'S COUNTY, MD                                          Contingent
          PO BOX 17578                                                        Unliquidated
          BALTIMORE, MD 21297-1578                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 47 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $624.40
          PRINTING & GRAPHICS EMPORIUM, INC.                                  Contingent
          15 BANK STREET                                                      Unliquidated
          STAMFORD, CT 06901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,171.12
          PRO-TEK MECHANICAL                                                  Contingent
          740 TELSER ROAD                                                     Unliquidated
          LAKE ZURICH, IL 60047                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,388.47
          QUALITY BEAUTY SUPPLY INC.                                          Contingent
          281 S. RIVER RD.                                                    Unliquidated
          DES PLAINES, IL 60016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,451.50
          QUARLES & BRADY LLP                                                 Contingent
          ONE RENAISSANCE SQUARE                                              Unliquidated
          PHOENIX, AZ 85004-2391                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,600.71
          QUENCH USA, INC                                                     Contingent
          LOCK BOX 53203                                                      Unliquidated
          PHILADELPHIA, PA 19178-3203                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,940.16
          READY CARE INDUSTRIES                                               Contingent
          15845 E 32ND AVE                                                    Unliquidated
          AURORA, CO 80011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,003.12
          REPUBLIC SERVICES #695                                              Contingent
          PO Box 9001191                                                      Unliquidated
          LOUISVILLE, KY 40291-1191                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 48 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $617.00
          RISK ASSESSMENT GROUP                                               Contingent
          2100 S. RURAL ROAD                                                  Unliquidated
          TEMPE, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,653.25
          RKB HANDYMAN SERVICES, INC.                                         Contingent
          330 MOTOR PARKWAY STE 306                                           Unliquidated
          HAUPPAGUE, NY 11788                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,590.74
          RODIAL LIMITED                                                      Contingent
          COLLEGE HOUSE, 272 KINGS ROAD                                       Unliquidated
          LONDON, UK SW3-5AW                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,677.35
          S & S INDUSTRIAL SUPPLY                                             Contingent
          9040 MURPHY ROAD                                                    Unliquidated
          WOODRIDGE, IL 60517                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $900.00
          SALLY HERSHBERGER - PETTY CASH                                      Contingent
          500 WEST 33RD ST STE RU102                                          Unliquidated
          NEW YORK, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,294.00
          SALLY HERSHBERGER PROFESSIONAL                                      Contingent
          565 BROADWAY FLOOR 9                                                Unliquidated
          NY, NY 10012                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,015.32
          SALON CENTRIC INC.                                                  Contingent
          62678 COLLECTIONS CENTER DRIVE                                      Unliquidated
          CHICAGO, IL 60693-0626                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 49 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $540.00
          SALONWEAR                                                           Contingent
          2525 NEVADA AVE N SUITE 305                                         Unliquidated
          GOLDEN VALLEY, MN 55427                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $121,898.63
          SAP AMERICA, INC.                                                   Contingent
          PO Box 89 4642                                                      Unliquidated
          LOS ANGELES, CA 90189-4642                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $559,923.36
          SATOR REALTY, INC                                                   Contingent
          PO Box 9334                                                         Unliquidated
          NEW YORK, NY 10087-9334                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $36,554.88
          SAUL HOLDINGS LTD PARTNERSHIP                                       Contingent
          PO Box 38042                                                        Unliquidated
          BALTIMORE, MD 21297-8042                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $29,537.50
          SAVANTIS SOLUTIONS, LLC.                                            Contingent
          100 WOOD AVE SOUTH STE 200                                          Unliquidated
          ISELIN, NJ 08830                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,923.52
          SCIENTIFIC FIRE PREVENTION CO.                                      Contingent
          47-25 34TH STREET, STE 203                                          Unliquidated
          LONG ISLAND CTY, NY 11101-9085                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,940.22
          SCRIP, INC.                                                         Contingent
          DEPT CH19131                                                        Unliquidated
          PALATINE, IL 60055-9131                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 50 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $590.40
          SECURITY PEOPLE, INC./DIGILOCK                                      Contingent
          5341 OLD REDWOOD HWY, SUITE 200                                     Unliquidated
          PETALUMA, CA 94954                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,038.00
          SERVICE 1ST COMPANY/DISTRIBUTION/                                   Contingent
          901 W 1ST AVE #3                                                    Unliquidated
          MESA, AZ 85210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,413.37
          SERVICE BY AIR                                                      Contingent
          PO Box 7777                                                         Unliquidated
          OLD BETHPAGE, NY 11804-0060                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $645.00
          SHAMROCK MOVING & STORAGE INC                                       Contingent
          325 EAST JIMMIE LEEDS RD, STE 181                                   Unliquidated
          GALLOWAY, NJ 08205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $73,266.50
          SHOOK, HARDY, & BACON LLP                                           Contingent
          PO Box 843718                                                       Unliquidated
          KANSAS CITY, MO 64184-3718                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $66,012.31
          SHORT PUMP TOWN CENTER LLC                                          Contingent
          PO Box 44192                                                        Unliquidated
          CLEVELAND, OH 44192                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $799.50
          SIEMENS INDUSTRY, INC.                                              Contingent
          PO Box 2134                                                         Unliquidated
          CAROL STREAM, IL 60132-2134                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 51 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,150.85
          SINGLE DIGITS, INC.                                                 Contingent
          4 BEDFORD FARMS DR STE 210                                          Unliquidated
          BEDFORD, NH 03110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $512.50
          SMS SMART FACILITY SERVICES LLC                                     Contingent
          28389 Network Place                                                 Unliquidated
          CHICAGO, IL 60673-1284                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $24,444.00
          SORELLA APOTHECARY                                                  Contingent
          8975 DOUBLE DIAMOND PARKWAY, SUITE                                  Unliquidated
          RENO, NV 89521                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,453.82
          SPA TEK LLC                                                         Contingent
          28-24 STEINWAY STREET #225                                          Unliquidated
          ASTORIA, NY 11103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $224.70
          SPECIALTY LIGHTING GROUP LLC                                        Contingent
          74 PICKERING STREET                                                 Unliquidated
          PORTLAND, CT 06480                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $454.97
          SPECTRUM BUSINESS                                                   Contingent
          PO Box 9227                                                         Unliquidated
          UNIONDALE, NY 11555                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $550.08
          SRP                                                                 Contingent
          PO BOX 80062                                                        Unliquidated
          PRESCOTT, AZ 86304-8062                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 52 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $515.50
          STAMPS.COM                                                          Contingent
          PO Box 202921                                                       Unliquidated
          DALLAS, TX 75320-2921                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $36,380.49
          STAPLES ADVANTAGE                                                   Contingent
          PO Box 83689                                                        Unliquidated
          CHICAGO, IL 60690-3689                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100.00
          STATE BOARD OF BARBERS                                              Contingent
          PO Box 14709                                                        Unliquidated
          BALTIMORE, MD 21297-1409                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $38,318.49
          STEEL GARDEN LLC                                                    Contingent
          999 SOUTH OYSTER BAY ROAD SUITE 200                                 Unliquidated
          BETHPAGE, NY 11714                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $810.39
          STEVEN D ROSEFIELD                                                  Contingent
          28 WEST END DRIVE                                                   Unliquidated
          OLD LYME, CT 06371                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,020.50
          STONBERG MORAN LLP                                                  Contingent
          505 8TH AVENUE STE 2302                                             Unliquidated
          NEW YORK, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,081.31
          STREET RETAIL INC. (400-3603)                                       Contingent
          PO Box 8500-9320                                                    Unliquidated
          PHILADELPHIA, PA 19178-9320                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 53 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $15,940.22
          SUCCESSFACTORS INC                                                  Contingent
          PO Box 89 4642                                                      Unliquidated
          LOS ANGELES, CA 90189-4642                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $217.75
          SUSAN ALLISON                                                       Contingent
          8 KEMBLE AVE                                                        Unliquidated
          COLD SPRING, NY 10516                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $50,799.81
          SWVP LA PALOMA LLC                                                  Contingent
          3800 EAST SUNRISE DRIVE                                             Unliquidated
          TUCSON, AZ 85718                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $45,833.34
          T-C 919 N. MICHIGAN AVE RETAIL LLC                                  Contingent
          PO Box 360927                                                       Unliquidated
          PITTSBURGH, PA 15251-6927                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $211.83
          TAKARA BELMONT USA INC                                              Contingent
          DEPT CH 19104                                                       Unliquidated
          PALATINE, IL 60055-9104                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,524.45
          TESTANI DESIGN TROUPE                                               Contingent
          7525 EAST CAMELBACK RD #207                                         Unliquidated
          SCOTTSDALE, AZ 85251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $324.00
          THE BEECHER GROUP/IOWA B&B SUPPLY                                   Contingent
          3961 106ST STREET                                                   Unliquidated
          DES MOINES, IA 50322                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 38 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 54 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,195.54
          THE BMF MEDIA GROUP LLC                                             Contingent
          50 WEST 23RD ST., 7TH FLR                                           Unliquidated
          NEW YORK, NY 10010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,397.19
          THE CUSTOM COMPANIES, INC.                                          Contingent
          PO Box 3270                                                         Unliquidated
          NORTHLAKE, IL 60164-3270                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $569.63
          THE G.R.A.Z.A.K. CORPORATION                                        Contingent
          21639 N. 14TH AVENUE                                                Unliquidated
          PHOENIX, AZ 85027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,040.30
          THE GARDEN CITY HOTEL                                               Contingent
          45 SEVENTH STREET                                                   Unliquidated
          GARDEN CITY, NY 11530                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,257.56
          THE REPUBLIC OF TEA                                                 Contingent
          PO Box 843410                                                       Unliquidated
          KANSAS CITY, MO 64184-3410                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $242.00
          THE STERITECH GROUP                                                 Contingent
          PO Box 13848                                                        Unliquidated
          READING, PA 19612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $446.41
          TIMEPAYMENT CORP                                                    Contingent
          PO Box 3069                                                         Unliquidated
          WOBURN, MA 01888-1969                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 55 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,228.25
          TLF NORTHWEST BUSINESS PARK I, LLC                                  Contingent
          62292 COLLECTIONS CENTER DRIVE                                      Unliquidated
          CHICAGO, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $39,581.66
          TM WILLOW BEND SHOPS L.P.                                           Contingent
          PO Box 205297                                                       Unliquidated
          DALLAS, TX 75320-5297                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,768.50
          TOO THE MAX INC                                                     Contingent
          PO Box 705                                                          Unliquidated
          PARLIN, NJ 08859                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $247.41
          TOWN BAGEL OF BELLMORE, INC.                                        Contingent
          2729 MERRICH ROAD                                                   Unliquidated
          BELLMORE, NY 11710                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $668.48
          TRANSAMERICA LIFE INSURANCE CO.                                     Contingent
          6400 C STREET SW, P55                                               Unliquidated
          CEDAR RAPIDS, IA 52499-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,278.51
          TRANSEL ELEVATOR & ELECTRIC INC                                     Contingent
          PO Box 71241                                                        Unliquidated
          PHILADELPHIA, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $25,089.14
          TRAVELER'S                                                          Contingent
          PO Box 660317                                                       Unliquidated
          DALLAS, TX 75266-0317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 56 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,800.00
          TRAVELHOST GREATER FORT                                             Contingent
          LAUDERDALE                                                          Unliquidated
          831 NORTHEAST 20TH AVE                                              Disputed
          FORT LAUDERDALE, FL 33304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,293.90
          TREASURER, ARLINGTON COUNTY                                         Contingent
          PO Box 1754                                                         Unliquidated
          MERRIFIELD, VA 22116-1757                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $206.36
          TS ZO, LLC                                                          Contingent
          11 WEST 42ND ST., 2ND FLOOR                                         Unliquidated
          NY, NY 10036                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $343.94
          TURBO POWER INC.                                                    Contingent
          31-40 DOWNING STREET                                                Unliquidated
          FLUSHING, NY 11354                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,299.52
          TWENTY LAKE HOLDINGS, LLC                                           Contingent
          885 THIRD AVENUE, SUITE 1940                                        Unliquidated
          NY, NY 10022                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $615.33
          TYCO INTEGRATED SECURITY LLC                                        Contingent
          PO Box 371967                                                       Unliquidated
          PITTSBURGH, PA 15250-7967                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,893.92
          UNITED BEAUTY PRODUCTS                                              Contingent
          216 LITTLE FALLS RD UNIT #7                                         Unliquidated
          CEDAR GROVE, NJ 07009                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 41 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 57 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,295.30
          UNITED HEALTHCARE                                                   Contingent
          PNC BANK PO BOX 1697                                                Unliquidated
          NEWARK, NJ 07101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,627.54
          UNITED MECHANICAL                                                   Contingent
          11540 PLANO ROAD                                                    Unliquidated
          DALLAS, TX 75355-1206                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,763.29
          UPS                                                                 Contingent
          LOCKBOX 577                                                         Unliquidated
          CAROL STREAM, IL 60132-0577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $810.67
          US FOODSERVICE, INC.                                                Contingent
          PO Box 75368                                                        Unliquidated
          BALTIMORE, MD 21275                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $783.36
          US Mechanical                                                       Contingent
          25 West 26th Street                                                 Unliquidated
          New York, NY 10010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $776.05
          VAUGHN GROOMING LLC                                                 Contingent
          3800 NE 1ST AVE., 2ND FLR                                           Unliquidated
          MIAMI, FL 33137                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,510.32
          VERIZON                                                             Contingent
          PO Box 4830                                                         Unliquidated
          TRENTON, NJ 08650-4830                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 42 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 58 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,889.53
          VERIZON WIRELESS                                                    Contingent
          PO Box 660108                                                       Unliquidated
          DALLAS, TX 75266-0108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,110.43
          VETERANS WORLWIDE MAINTENANCE                                       Contingent
          105 MAIN ST., 3RD FLR                                               Unliquidated
          HACKENSACK, NJ 07601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,868.25
          VICTORY BEAUTY SYSTEMS INC                                          Contingent
          PO Box 650715                                                       Unliquidated
          DALLAS, TX 75265-0715                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,820.00
          VIENNA GLASS COMPANY INC                                            Contingent
          7873 COPPERMINE DRIVE                                               Unliquidated
          MANASSAS, VA 20109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,286.00
          W R RAYSON CO INC                                                   Contingent
          720 SOUTH DICKERSON ST                                              Unliquidated
          BURGAW, NC 28425                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30.69
          WALGREENS                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,999.62
          WASHINGTON GAS                                                      Contingent
          PO Box 37747                                                        Unliquidated
          PHILADELPHIA, PA 19101-5047                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 43 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 59 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,755.22
          WELLA CORPORATION                                                   Contingent
          24444 NETWORK PLACE                                                 Unliquidated
          CHICAGO, IL 60673-1244                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,430.65
          WELLS FARGO FINANCIAL LEASING                                       Contingent
          PO Box 10306                                                        Unliquidated
          DES MOINES, IA 50306-0306                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13.50
          WEST 28TH STREET CORP                                               Contingent
          31 W. 34TH ST, STE 7092                                             Unliquidated
          NY, NY 10001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,476.53
          WESTIN LA PALOMA                                                    Contingent
          3800 E SUNRISE DRIVE                                                Unliquidated
          TUSCON, AZ 85718-3302                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,166.61
          WILLARD INTERCONTINENTAL WASH DC                                    Contingent
          1401 PENNSYLVANIA AVE NW                                            Unliquidated
          WASHINGTON, DC 20004-1010                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.91
          XO COMMUNICATIONS                                                   Contingent
          8851 SANDY PKWY                                                     Unliquidated
          SANDY, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $45,137.12
          XO-VERIZON                                                          Contingent
          PO Box 15043                                                        Unliquidated
          ALBANY, NY 12212-5043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 44 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                                        Main Document
                                                                       Pg 60 of 103
 Debtor       SAS OneSource, Inc.                                                                     Case number (if known)            20-10845
              Name

 3.306     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,449.73
           XPO LOGISTICS FREIGHT INC                                          Contingent
           PO Box 5160                                                        Unliquidated
           PORTLAND, OR 97208-5160                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $17.20
           YEARLI                                                             Contingent
           2480 WALER AVE NW                                                  Unliquidated
           GRAND RAPIDS, MI 49544                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $332.60
           YOTES DOCUMENT SOLUTIONS                                           Contingent
                                                                              Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.309     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,365.26
           YRC                                                                Contingent
           PO Box 100129                                                      Unliquidated
           PASADENA, CA 91189-0129                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $588.00
           ZAPIER INC.                                                        Contingent
           548 MARKET ST #62411                                               Unliquidated
           SAN FRANCISCO, CA 94104-5401                                       Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,247.23
           ZAYO GROUP HOLDINGS, INC.                                          Contingent
           PO Box 952136                                                      Unliquidated
           DALLAS, TX 75395-2136                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $35,199.15
           ZEEL NETWORKS INC                                                  Contingent
           45 W. 45TH STREET 16 FLOOR                                         Unliquidated
           NEW YORK, NY 10036                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 45 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                               Main Document
                                                                       Pg 61 of 103
 Debtor       SAS OneSource, Inc.                                                                Case number (if known)         20-10845
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  4,902,989.43
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     4,902,989.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                       Main Document
                                                                       Pg 62 of 103
 Fill in this information to identify the case:

 Debtor name         SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-10845
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Office Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           300 Main Street Stamford, LLC
                                                                                     c/o Twenty Lake Holdings, LLC
              List the contract number of any                                        300 Main Street
                    government contract                                              Stamford, CT 06904


 2.2.         State what the contract or                  Office Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Cousins 222 S. Mill, LLC
                                                                                     c/o Cousins Properties
              List the contract number of any                                        3344 Peachtree Road NE, Suite
                    government contract                                              Atlanta, GA 30326


 2.3.         State what the contract or                  Management Services
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                                           Dhanya, LLC
                                                                                     25 West 26th Street
              List the contract number of any                                        2nd Floor
                    government contract                                              New York, NY 10010


 2.4.         State what the contract or                  Services Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Sally Hershberger Hudson, LLC
              List the contract number of any                                        20 Hudson Yards
                    government contract                                              New York, NY 10001




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                    Main Document
                                                                       Pg 63 of 103
 Debtor 1 SAS OneSource, Inc.                                                                Case number (if known)   20-10845
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Warehouse Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           TLF Northwest Business Park I,
                                                                                     c/o Interstate Partners LLC
             List the contract number of any                                         90 Prairie Parkway
                   government contract                                               Gilberts, IL 60136




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                  Main Document
                                                                       Pg 64 of 103
 Fill in this information to identify the case:

 Debtor name         SAS OneSource, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-10845
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Mynd Spa &                        135 West 20th Street                             Rosenthal &                     D       2.2
             Salon, Inc.                       Suite 201                                        Rosenthal, Inc.                  E/F
                                               New York, NY 10011
                                                                                                                                G




    2.2      Mynd Spa &                        135 West 20th Street                             ELIZABETH ARDEN                 D
             Salon, Inc.                       Suite 201                                        COMPANY ct                       E/F        3.106
                                               New York, NY 10011
                                                                                                                                G




    2.3      OneSource                         135 West 230th Street                            Rosenthal &                     D       2.2
             Service, Inc.                     Suite 201                                        Rosenthal, Inc.                  E/F
                                               New York, NY 10011
                                                                                                                                G




    2.4      SASOS Holdings,                   135 West 20th Street                             Rosenthal &                     D       2.2
             Inc.                              Suite 201                                        Rosenthal, Inc.                  E/F
                                               New York, NY 10011
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55               Main Document
                                                                       Pg 65 of 103
 Debtor       SAS OneSource, Inc.                                                       Case number (if known)   20-10845


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      SASOS Holdings,                   135 West 20th Street                          ELIZABETH ARDEN                D
             Inc.                              Suite 201                                     COMPANY ct                      E/F       3.106
                                               New York, NY 10011
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55                       Main Document
                                                                       Pg 66 of 103
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       SAS OneSource, Inc.                                                                               Case No.     20-10845
                                                                                  Debtor(s)                    Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $               139,538.00
              Prior to the filing of this statement I have received                                        $               139,538.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:
                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 24, 2020                                                              /s/ Joseph T. Moldovan
     Date                                                                        Joseph T. Moldovan
                                                                                 Signature of Attorney
                                                                                 Morrison Cohen LLP
                                                                                 909 Third Avenue
                                                                                 New York, NY 10022-4784
                                                                                 (212) 735-8600 Fax: (212) 735-8708
                                                                                 bankruptcy@morrisoncohen.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              20-10845-scc                 Doc 5           Filed 03/24/20 Entered 03/24/20 23:06:55             Main Document
                                                                       Pg 67 of 103




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      SAS OneSource, Inc.                                                                      Case No.    20-10845
                                                                                   Debtor(s)         Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 24, 2020                                             /s/ Todd Walter
                                                                        Todd Walter/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                        Pg 68 of 103


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           1000BULBS.COM
                           2140 MERRITT DRIVE
                           GARLAND, TX 75041


                           300 MAIN STREET STAMFORD, LLC
                           C/O TWENTY LAKE HOLDINGS, LLC
                           300 MAIN STREET
                           STAMFORD, CT 06904


                           3C COMPLETE COMMERCIAL CLEANING LLC
                           PO BOX 1636
                           ANNANDALE, VA 22003


                           4676 WESTCHESTER MALL, LLC
                           PO BOX 643095
                           PITTSBURGH, PA 15264-3095


                           ACCURATE PRINTING INC
                           4749 W 136TH ST
                           CRESTWOOD, IL 60445


                           ACE ENDICO
                           80 INTERNATIONAL BLVD
                           BREWSTER, NY 10509


                           ACTION ENVIRONMENTAL SERVICES
                           PO BOX 554744
                           DETROIT, MI 48255-4744


                           AD ART, INC.
                           150 EXECUTIVE PARK BLVD, STE 2100
                           SAN FRANCISCO, CA 94134


                           ADAM WOJCIECH DUDEK
                           1671 BENSON AVE, APT 4
                           BROOKLYN, NY 11214


                           ALBERTSONS / SAFEWAY
                           33014 COLLECTIONS CENTER DRIVE
                           CHICAGO, IL 60693-0330


                           ALERTRA, INC.
                           PO BOX 73
                           STILLWATER, OK 74076-0073
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 69 of 103



                       ALL CULTURES INC.
                       159 EAST 2ND STREET
                       HUNTINGTON STATION, NY 11746


                       ALLIANCE PAPER & FOOD SERVICE EQUIP
                       11058 W. ADDISON STREET
                       FRANKLIN PARK, IL 60131


                       ALLIANT INSURANCE SERVICES
                       PO BOX 840919
                       PASADENA, CA 91109-8377


                       ALLTEK SYSTEMS INC
                       177 W. WESTFIELD AVE
                       ROSELLE PARK, NJ 07204


                       AMAZING NAIL CONCEPTS
                       11101 S CROWN WAY STE 7
                       WELLINGTON, FL 33414-8792


                       AMAZING PEST CONTROL
                       105 MAIN STREET, 3RD FLOOR
                       HACKENSACK, NJ 07601


                       AMAZING SHINE NAILS, INC
                       13163 FLORES ST
                       SANTA FE SPRINGS, CA 90670


                       AMAZON.COM
                       CUSTOMER SERVICE PO BOX 81226
                       SEATTLE, WA 98108-1226


                       AMBER PRODUCTS
                       549 ROUTE 30
                       IMPERIAL, PA 15126


                       AMERICAN EXPRESS
                       BOX 0001
                       LOS ANGELES, CA 90096-8000


                       AMERICAN INTERNATIONAL IND.
                       2220 GASPER AVE
                       LOS ANGELES, CA 90040
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 70 of 103



                       AMX COOLING & HEATING LLC
                       101 CASTLETON STREET
                       PLEASANTVILLE, NY 10570


                       APPEARUS PRODUCTS CORP
                       15046 NELSON AVE SUITE 21
                       CITY OF INDUSTRY, CA 91744


                       APPLEXUS TECHNOLOGIES LLC
                       33507 9TH AVE SOUTH BLDG D
                       FEDERAL WAY, WA 98003


                       ARAMARK REFRESHMENT SERVICES
                       PO BOX 415758
                       BOSTON, MA 02241-5758


                       ARIZONA ATTORNEY GENERAL
                       2005 N CENTRAL AVE
                       PHOENIX, AZ 85004-2926


                       ARKADIN, INC.
                       PO BOX 347261
                       PITTSBURGH, PA 15251-4261


                       AROMATHERAPY ASSOCIATES INC
                       4900 PRESTON ROAD, SUITE 108
                       FRISCO, TX 75034-8744


                       ASEPTIC CONTROL PRODUCTS INC
                       1225 CARNEGIE ST UNIT 104
                       ROLLING MEADOWS, IL 60008


                       ASSOCIATED INTEGRATED
                       7954 SOLUTION CENTER
                       CHICAGO, IL 60677-7009


                       AT&T
                       PO BOX 13146
                       NEWARK, NJ 07101-5646


                       ATHENA COSMETICS
                       1838 EASTMAN AVENUE, STE. 200
                       VENTURA, CA 93003
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 71 of 103



                       ATMOS ENERGY
                       PO BOX 740353
                       CINCINNATI, OH 45274-0353


                       AZ DEPARTMENT OF REVENUE
                       1600 WEST MONROE STREET
                       PHOENIX, AZ 85007


                       B. VON PARIS & SONS, INC
                       8691 LARKIN ROAD
                       SAVAGE, MD 20763-9722


                       BABOR COSMETICS
                       430 S CONGRESS AVE SUITE 2
                       DELRAY BEACH, FL 33445


                       BACARELLA TRANSPORTATION SERVICES
                       375 BRIDGEPORT AVE
                       SHELTON, CT 06484


                       BAKER'S CRUST INC
                       549 S. BIRDNECK ROAD SUITE 101
                       VIRGINIA BEACH, VA 23451


                       BANKRUPTCY UNIT, CIVIL RECOV B
                       OFFICE OF THE ATTORNEY GENERAL
                       ALBANY, NY 12224-0341


                       BBC HOLDINGS, LLC
                       7373 BEVERLY BLVD
                       LOS ANGELES, CA 90036


                       BEAUTY HAIR TRADING INC.
                       20380 GRAMERCY PLACE
                       TORRANCE, CA 90501


                       BENESTAR CORP
                       2001 WEST MAIN ST SUITE 275
                       STAMFORD, CT 06902


                       BEST LOCAL WINDOW CLEANING
                       PO BOX 2752
                       NY, NY 10163
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 72 of 103



                       BILTMORE FASHION PARK
                       PO BOX 31001-2178
                       PASADENA, CA 91110-2178


                       BIRCKHEAD ELECTRIC, INC.
                       3506 MALEC LANE
                       BOWIE, MD 20715-2912


                       BLUE CROSS BLUE SHIELD OF ARIZONA
                       PO BOX 81049
                       PHOENIX, AZ 85069


                       BLUE RIVER DIGITAL
                       1624 SANTA CLARA DRIVE
                       ROSEVILLE, CA 95661


                       BONNIE PUTTERMAN
                       100 CAROL RD
                       LINWOOD, NJ 08221


                       BOSS BEAUTY SUPPLY INC
                       1380 ADAMS ROAD
                       BENSALEM, PA 19020


                       BRAY & SCARFF
                       8486 D TYCO ROAD
                       VIENNA, VA 22180


                       BRENDA J RIBBLE
                       2911 16TH ST., W
                       LEHIGH ACRES, FL 33971


                       BROADVOICE
                       9221 CORBIN AVE STE 155
                       NORTHRIDGE, CA 91324


                       BROTHERS SECURITY, LLC
                       2211 ROUTE 112
                       MEDFORD, NY 11763


                       BTX GLOBAL LOGISTICS
                       PO BOX 853
                       SHELTON, CT 06484
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 73 of 103



                       BUILDING & CONSTRUCTION PROS, INC.
                       2905 JERRIE LANE
                       GLENVIEW, IL 60025


                       C-PEC CORPORATION
                       3120 W WELDON AVE
                       PHOENIX, AZ 85017


                       CAESARS ENTERTAINMENT
                       PO BOX 170010
                       LAS VEGAS, NV 89114


                       CAFFE UMBRIA
                       8620 16TH AVE SOUTH
                       SEATTLE, WA 98108


                       CAPITAL SUPPLY COMPANY
                       115 CASTLE ROAD
                       SECAUCUS, NJ 07094


                       CAPTURE BY LUCY



                       CARRIE L CARLISLE
                       PO BOX 496
                       NY, NY 10276


                       CBIZ MHM, LLC
                       FILE 50034
                       LOS ANGELES, CA 90074-0034


                       CDW COMPUTER CENTERS INC
                       PO BOX 75723
                       CHICAGO, IL 60675-5723


                       CENTRAL WINDOW CLEANING, INC.
                       124 FRONT STREET ROOM 201
                       MASSAPEQUA PARK, NY 11762


                       CENTURY LINK
                       PO BOX 91155
                       SEATTLE, WA 98111-9255
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 74 of 103



                       CG BUILDERS, LLC
                       4045A FEDERAL HILL RD
                       JARRETTSVILE, MD 21084


                       CHICAGO BACKFLOW INC.
                       12607 S. LARAMIE AVE
                       ALSIP, IL 60803


                       CINEMA SECRETS, INC.
                       4404 W. RIVERSIDE DRIVE
                       BURBANK, CA 91505


                       CITY OF PHOENIX, AZ
                       ALARM PERMIT SUB. APPLICA
                       PHOENIX, AZ 85072-2681


                       CLASSPASS INC
                       275 7TH AVE, 11TH FLR
                       NEW YORK, NY 10001


                       COFFEE DISTRIBUTING CORPORATION
                       200 BROADWAY
                       GARDEN CITY PARK, NY 11040


                       COFFEE KING INC.
                       316 FLOYD BLVD
                       SIOUX CITY, IA 51102


                       COMCAST
                       PO BOX 3001
                       SOUTHEASTERN, PA 19398-3001


                       COMMERCIAL EXPRESS HVAC INC.
                       3656 CENTERVIEW DRIVE SUITE12
                       HERNDON, VA 20151


                       COMMERCIAL MAINTENANCE SYSTEMS
                       2314 DARBY COURT
                       BEL AIR, MD 21015


                       COMMISSIONER OF REVENUE SERVIC
                       STATE OF CONNECTICUT
                       HARTFORD, CT 06102-5088
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 75 of 103



                       COMPTROLLER OF MD, COMPLIANCE
                       STATE OFFICE BUILDING
                       301 W. PRESTON STREET, RM 202
                       BALTIMORE, MD 21201-2383


                       CONNECTICUT DEPARTMENT OF REVE
                       BANKRUPTCY DIV - COLLECTIONS U
                       450 COLUMBUS BLVD., SUITE ONE
                       HARTFORD, CT 06103


                       CORNERSTONE ONDEMAND INC
                       1601 CLOVERFIELD BLVD STE 620 SOUTH
                       SANTA MONICA, CA 90404


                       CORPORATE COFFEE SYSTEMS
                       745 SUMMA AVENUE
                       WESTBURY, NY 11590


                       COSMOPROF
                       3001 COLORADO BLVD
                       DENTON, TX 76208


                       COUNTY OF FAIRFAX
                       4100 CHAIN BRIDGE RD
                       FAIRFAX, VA 22030


                       COUNTY OF HENRICO, VIRGINIA
                       PO BOX 90775
                       HENRICO, VA 23273-0775


                       COUSINS 222 S. MILL, LLC
                       C/O COUSINS PROPERTIES
                       80 E. RIO SALADO PKWY, STE 105
                       TEMPE, AZ 85281


                       COUSINS 222 S. MILL, LLC
                       C/O COUSINS PROPERTIES
                       3344 PEACHTREE ROAD NE, SUITE
                       ATLANTA, GA 30326


                       COUSINS PROPERTIES LP
                       PO BOX 679408
                       DALLAS, TX 75267-9408
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 76 of 103



                       COVERALL OF SOUTHERN NEW ENGLAND
                       33 COLLEGE HILL ROAD #5E
                       WARWICK, RI 02886


                       COX COMMUNICATIONS
                       PO BOX 39
                       NEWARK, NJ 07101-0039


                       CRAZY JIM'S
                       TEMPE, AZ 85281



                       CULLIGAN/OASIS WATER
                       PO BOX 77043
                       MINNEAPOLIS, MN 55480-7743


                       CUSHMAN & WAKEFIELD
                       107 ELM STREET, 8TH FLOOR
                       FOUR STAMFORD PLAZA
                       STAMFORD, CT 06902


                       DANIEL M. KURKOWSKI
                       KURKOWSKI LAW
                       1252 RT. 109 SOUTH
                       CAPE MAY, NJ 08204


                       DATA SQUARE LLC
                       396 DANBURY ROAD
                       WILTON, CT 06897


                       DC OFFICE OF TAX AND REVENUE
                       COMPLIANCE ADM, COLLECTION DIV
                       1101 4TH STREET, SW, 6TH FLOOR
                       WASHINGTON, DC 20024


                       DELAWARE SECRETARY OF STATE
                       DIVISION OF CORPORATIONS
                       BALTIMORE, MD 21274-4072


                       DELILAH COSMETICS LTD
                       49A WEST STREET
                       MARLOW - BUCKINGHAMSHIRE, 0 SL7 2LS
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 77 of 103



                       DESIGN PACKAGING INC
                       7880 EAST MCCLAIN DRIVE
                       SCOTTSDALE, AZ 85260


                       DHANYA, LLC
                       25 WEST 26TH STREET
                       2ND FLOOR
                       NEW YORK, NY 10010


                       DIAMOND AMERICAS LLC
                       123 WEED AVE
                       STAMFORD, CT 06902


                       DIRECT MACHINERY SALES CORP
                       50 COMMERCE PLACE
                       HICKSVILLE, NY 11801


                       DISCOUNT PLUMBING OUTLET



                       DISH NETWORK
                       DEPT 0063
                       PALATINE, IL 60055-0001


                       DISTRICT UNEMPLOYMENT COMP BD
                       4058 MINNESOTA AVENUE, NE
                       4TH FLOOR
                       WASHINGTON, DC 20019


                       DOCS MECHANICAL PIPING & HEATING
                       118 MOORE AVENUE
                       OCEANSIDE, NY 11572


                       DOCUMENT TECHNOLOGIES OF AZ
                       PO BOX 660831
                       DALLAS, TX 75266-0831


                       DOCUSIGN, INC
                       221 MAIN STREET, SUITE 1000
                       SAN FRANCISCO, CA 94105


                       DOMINION VIRGINIA POWER
                       PO BOX 26543
                       RICHMOND, VA 23290-0001
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 78 of 103



                       DOWNTOWN TEMPE AUTHORITY INC
                       310 S. MILL AVE SUITE A201
                       TEMPE, AZ 85281


                       DR. DENNIS GROSS SKINCARE, LLC
                       12 E 46TH ST # 302
                       NEW YORK, NY 10017


                       DRYER VENTS UNLIMITED, INC.
                       9921 SW 7TH ST
                       PEMBROKE PINES, FL 33025


                       DURABLE PACKAGING
                       750 NORTHGATE PARKWAY
                       WHEELING, IL 60090


                       EARTHLITE LLC DBA TARA SPA THERAPY,
                       PO BOX 6457
                       CAROL STREAM, IL 60197


                       EAST COAST ELECTRIC INC
                       37 MAIN STREET
                       REISTERSTOWN, MD 21136


                       ECLIPSE SECURITY
                       3702 E. ROESER ROAD SUITE 85040
                       PHOENIX, AZ 85040


                       ECOLAB
                       PO BOX 100512
                       PASADENA, CA 91189-0512


                       EDCO COMMERCIAL GAS SERVICE
                       1640 TRAPPE CHURCH RD
                       DARLINGTON, MD 21034


                       EISENBERG & BAUM, LLP
                       ERIC BAUM, ESQ.
                       24 UNION SQUARE EAST, 4TH FL
                       NEW YORK, NY 10003


                       EISENBERG & BAUM, LLP
                       SAGAR SHAH, ESQ.
                       24 UNION SQUARE EAST, 4TH FL
                       NEW YORK, NY 10003
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 79 of 103



                       ELECTRICAL & LIGHTING SOLUTIONS INC
                       2556 GAYTON CENTRE DRIVE
                       HENRICO, VA 23238


                       ELITE CARD PAYMENT CENTER
                       PO BOX 77066
                       MINNEAPOLIS, MN 55480-7766


                       ELIZABETH ARDEN COMPANY CT
                       200 FIRST STAMFORD PLACE
                       STAMFORD, CT 06902


                       EMPIRE BEAUTY SUPPLY
                       90 DAYTON AVENUE
                       PASSAIC, NJ 07055


                       EQUIPMENT INTERNATIONAL LTD
                       8778 FERRIS AVE
                       MORTON GROVE, IL 60053


                       ERY RETAIL PODIUM LLC
                       PO BOX 782608
                       PHILADELPHIA, PA 19178-2608


                       EUROPEAN SPA SOURCE
                       1783 KINGLER COURT
                       COSTA MESA, CA 92626


                       EVERYDAY SOUND
                       1709 STEPHEN ST
                       RIDGEWOOD, NY 11385


                       EXECUTIVE PARKING
                       PO BOX 740421
                       REGO PARK, NY 11374


                       EXTRA SPACE STORAGE OF
                       6501 W. PLANO PARKWAY
                       PLANO, TX 75093


                       F.L. YOUNG LLC
                       242 E. 137TH STREET
                       BRONX, NY 10451
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 80 of 103



                       FAIRFAX CORNER RETAIL LC
                       PO BOX 601305
                       CHARLOTTE, NC 28260-1305


                       FAIRFAX SQUARE LLC
                       PO BOX 644616
                       PITTSBURGH, PA 15264-4616


                       FEDERAL EXPRESS
                       PO BOX 7221
                       PASADENA, CA 91109-7321


                       FEDERAL REALTY INVESTMENT TRUST
                       PO BOX 8500-9320
                       PHILADELPHIA, PA 19178-9320


                       FENNEMORE CRAIG, P.C.
                       2394 EAST CAMELBACK ROAD
                       PHOENIX, AZ 85016-3429


                       FIG & OLIVE FIFTH AVE, LLC
                       10 EAST 52ND ST
                       NEW YORK, NY 10022


                       FIRETROL PROTECTION SYSTEMS, INC.
                       8240 S. KYRENE ROAD SUITE 109
                       TEMPE, AZ 85284


                       FIRSTLEASE, INC.
                       1 WALNUT GROVE, SUITE 300
                       HORSHAM, PA 19044


                       FISH WINDOW CLEANING
                       466 CENTRAL AVENUE SUITE 8
                       NORTHFIELD, IL 60093


                       FLORIDA DEPARTMENT OF REVENUE
                       BANKRUPTCY UNIT
                       P.O. BOX 6668
                       TALLAHASSEE, FL 32314-6668


                       FOX VALLEY FIRE & SAFETY
                       2730 PINNACLE DRIVE
                       ELGIN, IL 60124
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 81 of 103



                       FRANK PETRO
                       614 PARK PLACE
                       GALLOWAY, NJ 08205


                       FRC BALANCE LLC
                       4455 EAST CAMELBACK ROAD SUIT A115
                       PHOENIX, AZ 85018


                       FRESH DIRECT



                       FROSS ZELNICK LEHRMAN & ZISSU, PC
                       151 W. 42ND ST., 17TH FLOOR
                       NY, NY 10036


                       FUNKHOUSER VEGOSEN LIEBMAN & D
                       55 W. MONROE STREET, STE 2300
                       ATTN: STEVEN H. BLUMENTHAL, ES
                       CHICAGO, IL 60603


                       FUSIONWARE INTEGRATION CORPORA
                       #405-604 COLUMBIA STREET
                       NEW WESTMINISTER, BC
                       V3M 1A5


                       GARDAWORLD
                       3209 MOMENTUM PLACE
                       CHICAGO, IL 60689-5332


                       GARDEN CITY CHAMBER OF COMMERCE
                       230 SEVENTH STREET
                       GARDEN CITY, NY 11530


                       GEISS, DESTIN, & DUNN, INC.
                       PO BOX 102938
                       ATLANTA, GA 30368-2938


                       GENESIS GROUP INC.
                       811 THORNDALE AVE
                       BENSENVILLE, IL 60106


                       GLASSDOOR, INC
                       100 SHORELINE HIGHWAY
                       MILL VALLEY, CA 94941
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 82 of 103



                       GRANITE TELECOMMUNICATIONS
                       PO BOX 983119
                       BOSTON, MA 02298-3119


                       GRAVITY MEDIA LLC
                       114 WEST 26TH STREET, 8TH FLOOR
                       NEW YORK, NY 10001


                       GREATAMERICA FINANCIAL SERVICE
                       625 FIRST STREET SE
                       CEDAR RAPIDS, IA 52401


                       GREATAMERICA FINANCIAL SVCS
                       PO BOX 660831
                       DALLAS, TX 75266-0831


                       GROOT INDUSTRIES
                       PO BOX 92317
                       ELK GROVE VILLAGE, IL 60009-2317


                       GROSVENOR URBAN RETAIL LP
                       PO BOX 823523
                       PHILADELPHIA, PA 19182-3523


                       GUARDIAN SERVICE INDUSTRIES, INC.
                       88005 EXPEDITE WAT
                       CHICGO, IL 60695-0005


                       HEALTHY HAIR, INC.
                       404 N CEDROS AVE
                       SOLANA BEACH, CA 92075


                       HOTEL AT UMCP LLC
                       1950 OLD GALLOWS ROAD SUITE 600
                       VIENNA, VA 22182


                       HR DIRECT
                       100 ENTERPRISE PLACE
                       DOVER, DE 19904


                       HYDROX LABORATORIES
                       PO BOX 264
                       BEDFORD PARK, IL 60499
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 83 of 103



                       HYPER CLEAN DUCT CLEANING
                       2944 OAKLAKE BLVD
                       MIDLOTHIAN, VA 23112


                       ILLINOIS ATTORNEY GENERAL
                       CHICAGO MAIN OFFICE
                       100 WEST RANDOLPH STREET
                       CHICAGO, IL 60601


                       ILLINOIS DEPARTMENT OF REVENUE
                       BANKRUPTCY UNIT
                       P O BOX 19035
                       SPRINGFIELD, IL 62794-9035


                       ILLINOIS DEPT OF EMPLOYMENT SE
                       BENEFIT PAYMENT CONTROL DIVISI
                       P O BOX 4385
                       CHICAGO, IL 60680


                       ILLUMINATION INTERNATIONAL
                       15855 N GREENWAY-HAYDEN LOOP STE 19
                       SCOTTSDALE, AZ 85260


                       INTERNAL REVENUE SERVICE
                       CENTRALIZED INSOLVENCY OPERATI
                       P.O. BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       INTERNATIONAL CLEANING SERVICES,INC
                       2415 COMSTOCK COURT
                       NAPERVILLE, IL 60564


                       IOWA BEAUTY & BARBER SUPPLY INC.
                       3961 106TH STREET
                       DES MOINES, IA 50322


                       IRON MOUNTAIN OFF SITE
                       DATA PROTE
                       PASADENA, CA 91189-1002


                       ISADORA CAFE
                       16 EAST 52ND STREET
                       NEW YORK, NY 10022
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 84 of 103



                       JACK'S COFFEE WHOLESALE
                       10 DOWNING STREET
                       NEW YORK, NY 10014


                       JAYME OWENS
                       KURKOWSKI LAW, DANIEL M. KURKO
                       1252 RT. 109 SOUTH
                       CAPE MAY, NJ 08204


                       JDP MECHANICAL, INC.
                       24-39 44TH STREET
                       ASTORIA, NY 11103-2055


                       JOHN HANCOCK RETIREMENT PLAN SERVIC
                       690 CANTON STREET
                       WESTWOOD, MA 02090


                       JOHNSON CONTROLS SECURITY SOLUTIONS LLC
                       10405 CROSSPOINT BOULEVARD
                       INDIANAPOLIS, IN 46256


                       JP MCHALE PEST MANAGEMENT, INC
                       PO BOX 98
                       MONTROSE, NY 10548


                       KARL BOONE JR INC
                       15818 LAUGHLIN LANE
                       SILVER SPRINGS, MD 20906


                       KENNETH F. ST. JOHN
                       BORRELLI & ASSOCIATES, PLLC
                       910 FRANKLIN AVE.
                       GARDEN CITY, NY 11530-2906


                       KENTLANDS LOT I LLC
                       PO BOX 38042
                       BALTIMORE, MD 21264-4288


                       KERATIN HOLDINGS LLC
                       6400 CONGRESS AVE SUITE 2000
                       BOCA RATON, FL 33487


                       KEYSTONE FLORIDA PROPERTY HOLDING C
                       PO BOX 71345
                       CHICAGO, IL 60694-1345
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 85 of 103



                       KIRBY LIMITED PARTNERSHIP
                       740 WAUKEGAN ROAD SUITE 300
                       DEERFIELD, IL 60015-4483


                       KSSM, LLC
                       1655 S. ENTERPRISE AVENUE B4
                       SPRINGFIELD, MO 65804


                       KVG GROUP INC.
                       1 WESTSIDE DRIVE UNIT #12
                       TORONTO, ON M9C 1B2


                       LABELVALUE.COM
                       5704 W SLIGH AVE
                       TAMPA, FL 33634


                       LAUNDRY EQUIPMENT SERVICES,INC
                       13015 SALEM AVENUE
                       HAGERSTOWN, MD 21740


                       LAVONNE MURDOCK
                       STAMFORD, CT



                       LIBERTY LIFE ASSURANCE COMPANY
                       PO BOX 2658
                       CAROL STREAM, IL 60132


                       LIBERTY PEST CONTROL
                       8220 17TH AVE
                       BROOKLYN, NY 11214


                       LISTRAK INC.
                       100 WEST MILLPORT RD
                       LITITZ, PA 17543


                       LITTLER MEDELSON P.C.
                       PO BOX 207137
                       DALLAS, TX 75320-7137


                       LIVING EARTH CRAFTS
                       PO BOX 6457
                       CAROL STREAM, IL 60197-6457
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 86 of 103



                       M & R RENOVATION, LLC
                       6315 E. LARKSPUR DRIVE
                       SCOTTSDALE, AZ 85254


                       MALI SHAYBANI
                       7112 WESTERN AVE
                       CHEVY CHASE, MD 20815


                       MANHATTAN FINISH LLC
                       1671 BENSON AVE, APT 4
                       BROOKLYN, NY 11214


                       MARKE PLUMBING, INC
                       2720 E MICHIGAN BLVD
                       MICHIGAN CITY, IN 46360


                       MARLIN LEASING CORP
                       PO BOX 13604
                       PHILADELPHIA, PA 19101-3604


                       MARYLAND ATTORNEY GENERAL
                       200 ST. PAUL PLACE
                       BALTIMORE, MD 21202


                       MARYLAND INSURANCE ADMINISTRAT
                       OFFICE OF THE COMMISSIONER
                       200 ST. PAUL PLACE, SUITE 2700
                       BALTIMORE, MD 21202


                       MASPETH MECHANICAL INC
                       13007 26TH AVE., STE 20
                       FLUSHING, NY 11354-1141


                       MATRIARCH SOLUTIONS LLC
                       12 NURSERY COURT
                       GLASSBORO, NJ 08028


                       MBODI INTERNATIONAL INC.
                       467 PARAMOUNT PLACE
                       ELLIJAY, GA 30540


                       MCDEVITT & SONS PLUMBING
                       1111 THOMPSON AVE
                       SEVERN, MD 21144
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 87 of 103



                       MD DEPT OF ASSESS AND TAXATION
                       STATE OFFICE BUILDING
                       301 W. PRESTON STREET
                       BALTIMORE, MD 21201-2395


                       MD DEPT OF LABOR, LIC, AND REG
                       DIVISION OF UNEMPLOYMENT INS
                       1100 N. EUTAW STREET, ROOM 401
                       BALTIMORE, MD 21201


                       MEDLINE INDUSTRIES INC
                       PO BOX 21558
                       PASADENA, CA 91185-1558


                       MICHELLE HAGLEY
                       BORRELLI & ASSOCIATES, PLLC
                       910 FRANKLIN AVE STE 200
                       GARDEN CITY, NY 11530-2906


                       MICROSOFT
                       PO BOX 5549
                       NEW YORK, NY


                       MINDFLASH
                       APPLIED TRAINING SYSTEMS, INC.
                       DEPT. LA 24891
                       PASADENA, CA 91185-4891


                       MJ BRUNETTI, INC.
                       PO BOX 2148
                       AQUEBOGUE, NY 11931


                       MOOD MEDIA NA HOLDINGS CORP.
                       PO BOX 602777
                       CHARLOTTE, NC 28260-2777


                       MYND SPA #1002 CHEVY CHASE
                       5225 WISCONSIN AVE NW
                       WASHINGTON, DC 20015


                       MYND SPA #1005 TYSON'S CORNER
                       8075 LEESBURG PIKE #110
                       VIENNA, VA 22182
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 88 of 103



                       MYND SPA #1080 RESTON
                       11838 SPECTRUM CENTER DR.
                       RESTON, VA 20190


                       MYND SPA #1100 DEERFIELD
                       720 N. WAUKEGAN RD BLDG 3
                       DEERFIELD, IL 60015


                       MYND SPA #1140 PIKE & ROSE
                       943 ROSE AVE
                       NORTH BETHESDA, MD 20852


                       MYND SPA #1235 CHATWAL
                       130 W. 44TH STREET
                       NEW YORK, NY 10036


                       NASSAU COUNTY DEPARTMENT
                       200 COUNTY SEAT DR
                       MINEOLA, NY 11501


                       NATIONAL GRID
                       PO BOX 11791
                       NEWARK, NJ 07101-4791


                       NATIONAL PAYMENT CORPROATION
                       3415 WEST CYPRESS ST
                       TAMPA, FL 33607


                       NATIONWIDE CLEANERS
                       105 MAIN ST
                       HACKENSACK, NJ 07601


                       NATIONWIDE REFRIGERATION INC
                       11996 BALLSFORD ROAD
                       MANASSAS, VA 20109


                       NESPRESSO



                       NEW JERSEY DEPARTMENT OF LABOR
                       BENEFIT PAYMENT CONTROL
                       P.O. BOX 951
                       TRENTON, NJ 08625-0951
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 89 of 103



                       NEXGEN IV
                       181 E HALSEY RD
                       PARSIPPANY, NJ 07054


                       NIEMAN MARCUS
                       PO BOX 5235
                       CAROL STREAM, IL 60197-5235


                       NITECH FIRE & SECURITY INDUSTRIES, INC.
                       109 FAIRFIELD WAY
                       BLOOMINGDALE, IL 60108


                       NJ ATTY GEN OFF, DIV OF LAW
                       RICHARD J. HUGHES JUSTICE COMP
                       25 MARKET STREET, P.O. BOX 112
                       TRENTON, NJ 08625-0112


                       NJ DIV TAX, COMP & ENF - BANKR
                       50 BARRACK STREET, 9TH FLOOR
                       P.O. BOX 245
                       TRENTON, NJ 08695-0267


                       NOEL ASMAR UNIFORMS INC
                       2630 CROYDON DRIVE SUITE 306
                       SURREY, BC V3S 6T3


                       NYC DEPT. OF FINANCE
                       345 ADAMS STREET, 3RD FL.
                       ATTN: LEGAL AFFAIRS
                       BROOKLYN, NY 11201


                       NYS DEPT. TAXATION & FINANCE
                       BANKRUPTCY/SPECIAL PROCEDURES
                       P.O. BOX 5300
                       ALBANY, NY 12205-0300


                       NYS UNEMPLOYMENT INSURANCE FUN
                       P.O. BOX 551
                       ALBANY, NY 12201


                       OFFICE OF ATTORNEY GENERAL
                       BANKRUPTCY DIVISION
                       55 ELM STREET
                       HARTFORD, CT 06106
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 90 of 103



                       OFFICE OF THE ATTORNEY GENERAL
                       TAX, BANKRUPTCY AND FINANCE
                       441 4TH STREET, NW, 6TH FLOOR
                       WASHINGTON, DC 20001


                       OFFICE OF THE ATTORNEY GENERAL
                       DCSE – BANKRUPTCY UNIT
                       2001 MAYWILL STREET, SUITE 200
                       RICHMOND, VA 23230


                       OFFICE OF THE ATTORNEY GENERAL
                       STATE OF FLORIDA
                       PL-01 THE CAPITOL
                       VA 23299-1050


                       OFFICE OF THE ATTORNEY GENERAL
                       PO BOX 12548
                       AUSTIN, TX 78711-2548


                       ONE SOURCE SERVICE
                       15149 SPRINGDALE STREET
                       HUNTINGTON BEACH, CA 92649


                       OPTIMUM
                       PO BOX 742698
                       CINCINNATI, OH 45274-2698


                       OPTUM BANK INC.
                       2771 MOMENTUM PLACE
                       CHICAGO, IL 60689-5327


                       ORIGINITALIA SRL
                       VIA GARDELLINA 9
                       CALDOGNO 36030


                       P-RYTON CORPORATION
                       5-04 50TH AVENUE
                       LONG ISLAND CITY, NY 11101


                       PALMER PACKAGING INC
                       PO BOX 335
                       ADDISON, IL 60101
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 91 of 103



                       PANDEMEK, LLC
                       400 MAIN STREET SUITE 310
                       STAMFORD, CT 06901


                       PARKING VIOLATIONS BUREAU
                       210 JORALEMON AVENUE
                       BROOKLYN, NY 11201


                       PATCHOLOGY/ IONTERA INC
                       83 MORSE STREET, 8A
                       NORWOOD, MA 02062


                       PAYROLL TAX MANAGEMENT
                       1932 E DEERE AVE STE 150
                       SANTA ANA, CA 92705


                       PEPCO
                       PO BOX 13608
                       PHILADELPHIA, PA 19101


                       PHOENIX NAP
                       3402 E UNIVERSITY DRIVE
                       PHOENIX, AZ 85034


                       PHYTOMER CORP
                       952 E. WOODOAK
                       MURRAY, UT 84117


                       PILOT AIR FREIGHT CORP.
                       PO BOX 654058
                       DALLAS, TX 75265-4058


                       PRECISION ANALYTICAL INC
                       2161 WHITESVILLE ROAD
                       TOMS RIVER, NJ 08755


                       PRINCE GEORGE'S COUNTY, MD
                       PO BOX 17578
                       BALTIMORE, MD 21297-1578


                       PRINTING & GRAPHICS EMPORIUM, INC.
                       15 BANK STREET
                       STAMFORD, CT 06901
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 92 of 103



                       PRO-TEK MECHANICAL
                       740 TELSER ROAD
                       LAKE ZURICH, IL 60047


                       PROVIDENT LIFE AND ACCIDENT IN
                       1 FOUNTAIN SQUARE
                       CHATTANOOGA, TN 37402-1330


                       QUALITY BEAUTY SUPPLY INC.
                       281 S. RIVER RD.
                       DES PLAINES, IL 60016


                       QUARLES & BRADY LLP
                       ONE RENAISSANCE SQUARE
                       PHOENIX, AZ 85004-2391


                       QUENCH USA, INC
                       LOCK BOX 53203
                       PHILADELPHIA, PA 19178-3203


                       READY CARE INDUSTRIES
                       15845 E 32ND AVE
                       AURORA, CO 80011


                       REG COUNS NY/NJ, JOHN CAHILL
                       US DEPT OF HOUSING & URBAN DEV
                       26 FEDERAL PLAZA, ROOM 3500
                       NEW YORK, NY 10278-0068


                       REPUBLIC SERVICES #695
                       PO BOX 9001191
                       LOUISVILLE, KY 40291-1191


                       RISK ASSESSMENT GROUP
                       2100 S. RURAL ROAD
                       TEMPE, AZ 85282


                       RKB HANDYMAN SERVICES, INC.
                       330 MOTOR PARKWAY STE 306
                       HAUPPAGUE, NY 11788


                       RODIAL LIMITED
                       COLLEGE HOUSE, 272 KINGS ROAD
                       LONDON, UK SW3-5AW
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 93 of 103



                       ROSENTHAL & ROSENTHAL, INC.
                       1370 BROADWAY
                       NEW YORK, NY 10018


                       S & S INDUSTRIAL SUPPLY
                       9040 MURPHY ROAD
                       WOODRIDGE, IL 60517


                       SALLY HERSHBERGER - PETTY CASH
                       500 WEST 33RD ST STE RU102
                       NEW YORK, NY 10001


                       SALLY HERSHBERGER HUDSON, LLC
                       20 HUDSON YARDS
                       NEW YORK, NY 10001


                       SALLY HERSHBERGER PROFESSIONAL
                       565 BROADWAY FLOOR 9
                       NY, NY 10012


                       SALON CENTRIC INC.
                       62678 COLLECTIONS CENTER DRIVE
                       CHICAGO, IL 60693-0626


                       SALONWEAR
                       2525 NEVADA AVE N SUITE 305
                       GOLDEN VALLEY, MN 55427


                       SAP AMERICA, INC.
                       PO BOX 89 4642
                       LOS ANGELES, CA 90189-4642


                       SATOR REALTY, INC
                       PO BOX 9334
                       NEW YORK, NY 10087-9334


                       SAUL HOLDINGS LTD PARTNERSHIP
                       PO BOX 38042
                       BALTIMORE, MD 21297-8042


                       SAVANTIS SOLUTIONS, LLC.
                       100 WOOD AVE SOUTH STE 200
                       ISELIN, NJ 08830
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 94 of 103



                       SCIENTIFIC FIRE PREVENTION CO.
                       47-25 34TH STREET, STE 203
                       LONG ISLAND CTY, NY 11101-9085


                       SCRIP, INC.
                       DEPT CH19131
                       PALATINE, IL 60055-9131


                       SECURITY PEOPLE, INC./DIGILOCK
                       5341 OLD REDWOOD HWY, SUITE 200
                       PETALUMA, CA 94954


                       SERVICE 1ST COMPANY/DISTRIBUTION/
                       901 W 1ST AVE #3
                       MESA, AZ 85210


                       SERVICE BY AIR
                       PO BOX 7777
                       OLD BETHPAGE, NY 11804-0060


                       SHAMROCK MOVING & STORAGE INC
                       325 EAST JIMMIE LEEDS RD, STE 181
                       GALLOWAY, NJ 08205


                       SHOOK, HARDY, & BACON LLP
                       PO BOX 843718
                       KANSAS CITY, MO 64184-3718


                       SHORT PUMP TOWN CENTER LLC
                       PO BOX 44192
                       CLEVELAND, OH 44192


                       SIEMENS INDUSTRY, INC.
                       PO BOX 2134
                       CAROL STREAM, IL 60132-2134


                       SINGLE DIGITS, INC.
                       4 BEDFORD FARMS DR STE 210
                       BEDFORD, NH 03110


                       SMS SMART FACILITY SERVICES LLC
                       28389 NETWORK PLACE
                       CHICAGO, IL 60673-1284
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 95 of 103



                       SOCIAL SECURITY ADMINISTRATION
                       OFF OF REG CHIEF COUNS, REG II
                       26 FEDERAL PLAZA, ROOM 3904
                       NEW YORK, NY 10278


                       SORELLA APOTHECARY
                       8975 DOUBLE DIAMOND PARKWAY, SUITE
                       RENO, NV 89521


                       SPA TEK LLC
                       28-24 STEINWAY STREET #225
                       ASTORIA, NY 11103


                       SPECIALTY LIGHTING GROUP LLC
                       74 PICKERING STREET
                       PORTLAND, CT 06480


                       SPECTRUM BUSINESS
                       PO BOX 9227
                       UNIONDALE, NY 11555


                       SRP
                       PO BOX 80062
                       PRESCOTT, AZ 86304-8062


                       STAMPS.COM
                       PO BOX 202921
                       DALLAS, TX 75320-2921


                       STAPLES ADVANTAGE
                       PO BOX 83689
                       CHICAGO, IL 60690-3689


                       STATE BOARD OF BARBERS
                       PO BOX 14709
                       BALTIMORE, MD 21297-1409


                       STEEL GARDEN LLC
                       999 SOUTH OYSTER BAY ROAD SUITE 200
                       BETHPAGE, NY 11714


                       STEVEN D ROSEFIELD
                       28 WEST END DRIVE
                       OLD LYME, CT 06371
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 96 of 103



                       STONBERG MORAN LLP
                       505 8TH AVENUE STE 2302
                       NEW YORK, NY 10018


                       STREET RETAIL INC. (400-3603)
                       PO BOX 8500-9320
                       PHILADELPHIA, PA 19178-9320


                       SUCCESSFACTORS INC
                       PO BOX 89 4642
                       LOS ANGELES, CA 90189-4642


                       SUPREME COURT OF NEW YORK, BRO
                       851 GRAND CONCOURSE
                       INDEX NO.: 309303-2011
                       BRONX, NY 10451


                       SUSAN ALLISON
                       8 KEMBLE AVE
                       COLD SPRING, NY 10516


                       SWVP LA PALOMA LLC
                       3800 EAST SUNRISE DRIVE
                       TUCSON, AZ 85718


                       T-C 919 N. MICHIGAN AVE RETAIL LLC
                       PO BOX 360927
                       PITTSBURGH, PA 15251-6927


                       TAKARA BELMONT USA INC
                       DEPT CH 19104
                       PALATINE, IL 60055-9104


                       TESTANI DESIGN TROUPE
                       7525 EAST CAMELBACK RD #207
                       SCOTTSDALE, AZ 85251


                       THE BEECHER GROUP/IOWA B&B SUPPLY
                       3961 106ST STREET
                       DES MOINES, IA 50322


                       THE BMF MEDIA GROUP LLC
                       50 WEST 23RD ST., 7TH FLR
                       NEW YORK, NY 10010
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 97 of 103



                       THE CUSTOM COMPANIES, INC.
                       PO BOX 3270
                       NORTHLAKE, IL 60164-3270


                       THE G.R.A.Z.A.K. CORPORATION
                       21639 N. 14TH AVENUE
                       PHOENIX, AZ 85027


                       THE GARDEN CITY HOTEL
                       45 SEVENTH STREET
                       GARDEN CITY, NY 11530


                       THE REPUBLIC OF TEA
                       PO BOX 843410
                       KANSAS CITY, MO 64184-3410


                       THE STERITECH GROUP
                       PO BOX 13848
                       READING, PA 19612


                       TIMEPAYMENT CORP
                       PO BOX 3069
                       WOBURN, MA 01888-1969


                       TLF NORTHWEST BUSINESS PARK I,
                       C/O STOCKBRIDGE CAPITAL GROUP
                       300 N. LASALLE STREET, SUITE 5
                       CHICAGO, IL 60654


                       TLF NORTHWEST BUSINESS PARK I,
                       C/O INTERSTATE PARTNERS LLC
                       90 PRAIRIE PARKWAY
                       GILBERTS, IL 60136


                       TLF NORTHWEST BUSINESS PARK I, LLC
                       62292 COLLECTIONS CENTER DRIVE
                       CHICAGO, IL 60693


                       TM WILLOW BEND SHOPS L.P.
                       PO BOX 205297
                       DALLAS, TX 75320-5297


                       TOO THE MAX INC
                       PO BOX 705
                       PARLIN, NJ 08859
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 98 of 103



                       TOWN BAGEL OF BELLMORE, INC.
                       2729 MERRICH ROAD
                       BELLMORE, NY 11710


                       TRANSAMERICA LIFE INSURANCE CO.
                       6400 C STREET SW, P55
                       CEDAR RAPIDS, IA 52499-0001


                       TRANSEL ELEVATOR & ELECTRIC INC
                       PO BOX 71241
                       PHILADELPHIA, PA 19176


                       TRAVELER'S
                       PO BOX 660317
                       DALLAS, TX 75266-0317


                       TRAVELHOST GREATER FORT LAUDERDALE
                       831 NORTHEAST 20TH AVE
                       FORT LAUDERDALE, FL 33304


                       TREASURER OF VIRGINIA
                       P.O. BOX 570
                       RICHMOND, VA 23218-0570


                       TREASURER, ARLINGTON COUNTY
                       PO BOX 1754
                       MERRIFIELD, VA 22116-1757


                       TS ZO, LLC
                       11 WEST 42ND ST., 2ND FLOOR
                       NY, NY 10036


                       TURBO POWER INC.
                       31-40 DOWNING STREET
                       FLUSHING, NY 11354


                       TWENTY LAKE HOLDINGS, LLC
                       885 THIRD AVENUE, SUITE 1940
                       NY, NY 10022


                       TX COMPTROLLER OF PUBLIC ACCTS
                       P.O. BOX 13528, CAPITOL STATIO
                       AUSTIN, TX 78711-3528
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 99 of 103



                       TYCO INTEGRATED SECURITY LLC
                       PO BOX 371967
                       PITTSBURGH, PA 15250-7967


                       U.S. EEOC - MIAMI DISTRICT OFF
                       MIAMI TOWER
                       100 SE 2ND STREET, STE 1500
                       MIAMI, FL 33131


                       U.S. SEC. AND EXCH. COMM.
                       NY REG. OFF., BROOKFIELD PLACE
                       200 VESEY STREET, SUITE 400
                       NEW YORK, NY 10281-1022


                       UNITED BEAUTY PRODUCTS
                       216 LITTLE FALLS RD UNIT #7
                       CEDAR GROVE, NJ 07009


                       UNITED HEALTHCARE
                       PNC BANK PO BOX 1697
                       NEWARK, NJ 07101


                       UNITED MECHANICAL
                       11540 PLANO ROAD
                       DALLAS, TX 75355-1206


                       UNITED STATES ATTORNEY SDNY
                       ATTENTION: TAX & BANKRUPTCY UN
                       86 CHAMBERS STREET, THIRD FL
                       NEW YORK, NY 10007


                       UNITED STATES TRUSTEE, REG. 2
                       U.S. FEDERAL OFFICE BUILDING
                       201 VARICK STREET, ROOM 1006
                       NEW YORK, NY 10014


                       UPS
                       LOCKBOX 577
                       CAROL STREAM, IL 60132-0577


                       US DEPARTMENT OF TREASURY
                       PO BOX 979101
                       SAINT LOUIS, MO 63197-9000
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 100 of 103



                       US DEPT OF EDUCATION
                       PO BOX 790356
                       SAINT LOUIS, MO 63179-0356


                       US DEPT OF HEALTH & HUMAN SVCS
                       OFFICE OF THE GENERAL COUNSEL
                       26 FEDERAL PLAZA – ROOM 3908
                       NEW YORK, NY 10278-0068


                       US FOODSERVICE, INC.
                       PO BOX 75368
                       BALTIMORE, MD 21275


                       US MECHANICAL
                       25 WEST 26TH STREET
                       NEW YORK, NY 10010


                       VAUGHN GROOMING LLC
                       3800 NE 1ST AVE., 2ND FLR
                       MIAMI, FL 33137


                       VERIZON
                       PO BOX 4830
                       TRENTON, NJ 08650-4830


                       VERIZON WIRELESS
                       PO BOX 660108
                       DALLAS, TX 75266-0108


                       VETERANS WORLWIDE MAINTENANCE
                       105 MAIN ST., 3RD FLR
                       HACKENSACK, NJ 07601


                       VICTORY BEAUTY SYSTEMS INC
                       PO BOX 650715
                       DALLAS, TX 75265-0715


                       VIENNA GLASS COMPANY INC
                       7873 COPPERMINE DRIVE
                       MANASSAS, VA 20109


                       W R RAYSON CO INC
                       720 SOUTH DICKERSON ST
                       BURGAW, NC 28425
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 101 of 103



                       WALGREENS



                       WASHINGTON GAS
                       PO BOX 37747
                       PHILADELPHIA, PA 19101-5047


                       WEBSTER BANK, N.A.
                       CITYPLACE II
                       185 ASYLUM STREET, 5TH FLOOR
                       HARTFORD, CT 06103-3494


                       WELLA CORPORATION
                       24444 NETWORK PLACE
                       CHICAGO, IL 60673-1244


                       WELLS FARGO BANK, N.A.
                       BUSINESS BANKING PROF. SVCS.
                       1740 BROADWAY, 3RD FLOOR
                       DENVER, CO 80265


                       WELLS FARGO FINANCIAL LEASING
                       PO BOX 10306
                       DES MOINES, IA 50306-0306


                       WEST 28TH STREET CORP
                       31 W. 34TH ST, STE 7092
                       NY, NY 10001


                       WESTCHESTER COUNTY SHERIFF
                       110 DR MARTIN LUTHER KING JR B
                       WHITE PLAINS, NY 10601


                       WESTIN LA PALOMA
                       3800 E SUNRISE DRIVE
                       TUSCON, AZ 85718-3302


                       WI SCTF
                       PO BOX 74400
                       MILWAUKEE, WI 53274-0400


                       WILLARD INTERCONTINENTAL WASH DC
                       1401 PENNSYLVANIA AVE NW
                       WASHINGTON, DC 20004-1010
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 102 of 103



                       WILLIS OF NEW YORK, INC.
                       PO BOX 4557
                       NEW YORK, NY 10249-4557


                       WINTANA ALEM



                       WISE-VENTZ LLC
                       713 W MADERO CIRCLE
                       MESA, AZ 85210


                       XO COMMUNICATIONS
                       8851 SANDY PKWY
                       SANDY, UT 84070


                       XO-VERIZON
                       PO BOX 15043
                       ALBANY, NY 12212-5043


                       XPO LOGISTICS FREIGHT INC
                       PO BOX 5160
                       PORTLAND, OR 97208-5160


                       YA BABI, LLC
                       116 N ROOSEVELT SUITE 131
                       CHANDLER, AZ 85226


                       YEARLI
                       2480 WALER AVE NW
                       GRAND RAPIDS, MI 49544


                       YOTES DOCUMENT SOLUTIONS



                       YRC
                       PO BOX 100129
                       PASADENA, CA 91189-0129


                       ZAC BROWN
                       4622 NARRAGANSETT AVE
                       SAN DIEGO, CA 92107
20-10845-scc   Doc 5    Filed 03/24/20 Entered 03/24/20 23:06:55   Main Document
                                    Pg 103 of 103



                       ZAPIER INC.
                       548 MARKET ST #62411
                       SAN FRANCISCO, CA 94104-5401


                       ZAYO GROUP HOLDINGS, INC.
                       PO BOX 952136
                       DALLAS, TX 75395-2136


                       ZDENKA OLIC
                       1985 PARK STREET
                       ATLANTIC BEACH, NY 11509


                       ZEEL NETWORKS INC
                       45 W. 45TH STREET 16 FLOOR
                       NEW YORK, NY 10036
